Exhibit 10.1

 
INTERCREDITOR AGREEMENT
 
INTERCREDITOR AGREEMENT, dated as of October 16, 2012 (this “Agreement” as
hereinafter further defined), between REGIONS BANK, in its capacity as agent for
the Revolving Loan Secured Parties (in such capacity, “Revolving Loan Agent” as
hereinafter further defined), and THE BANK OF NEW YORK MELLON TRUST COMPANY,
N.A., in its capacity as agent for the Notes Secured Parties (in such capacity,
“Notes Agent” as hereinafter further defined).
 
W I T N E S S E T H:
 
WHEREAS, Bourland & Leverich Supply Co. LLC, a Delaware limited liability
company (“B&L Supply”), has entered into a secured revolving credit facility
with Revolving Loan Agent and the lenders and other parties for whom it is
acting as agent as set forth in the Revolving Loan Agreement (as hereinafter
defined) pursuant to which such lenders have made and from time to time may make
loans and provide other financial accommodations to B&L Supply which are secured
by substantially all of the assets of B&L Supply;
 
WHEREAS, B&L Supply is a guarantor with respect to the obligations of its
affiliate, EMC (as hereinafter defined), with respect to the Notes (as
hereinafter defined) under that certain Indenture (as hereinafter defined) with
Notes Agent and the purchasers and other parties for whom it is acting as agent
as set forth in the Indenture pursuant to which the initial purchasers have
agreed to acquire the Notes which are secured by substantially all of the assets
of B&L Supply and the other guarantors of the Notes; and
 
WHEREAS, Revolving Loan Agent, for itself and on behalf of the other Revolving
Loan Secured Parties, and Notes Agent, for itself and on behalf of the other
Notes Secured Parties, desire to enter into this Agreement to (i) confirm the
relative priority of the security interests of Revolving Loan Agent and Notes
Agent in the assets and properties of B&L Supply, (ii) provide for the orderly
sharing among the Revolving Loan Secured Parties and the Notes Secured Parties,
in accordance with such priorities, of proceeds of such assets and properties
upon any foreclosure thereon or other disposition thereof and (iii) address
related matters.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
Section 1.               Definitions; Interpretation
 
1.1           Definitions.  As used in this Agreement, the following terms have
the meanings specified below:
 
“Access and Use Rights” shall have the meaning set forth in Section 8.1 hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
“Agents” shall mean, collectively, Revolving Loan Agent and Notes Agent,
sometimes being referred to herein individually as an “Agent”.
 
“Agreement” shall mean this Intercreditor Agreement, as the same now exists or
may hereafter be amended, amended and restated, modified, supplemented,
extended, renewed, restated or replaced from time to time in accordance with the
terms hereof.
 
“B&L Supply” has the meaning given in the recitals hereto.
 
 “Bank Product Obligations” shall mean Cash Management Obligations and Hedging
Obligations.
 
“Bankruptcy Code” shall mean the United States Bankruptcy Code, being Title 11
of the United States Code, as the same now exists or may from time to time
hereafter be amended, modified, recodified or supplemented.
 
“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.
 
“Business Day” shall mean any day other than a Saturday, a Sunday or a day that
is a legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.
 
“Cash Management Obligations” shall mean with respect to any Person, the
obligations of such Person in connection with: (a) credit cards, debit cards or
stored value cards or the processing of payments and other administrative
services with respect to credit cards, debit cards or stored value cards and/or
(b) cash management, deposit accounts or related services, including (i) the
automated clearinghouse transfer of funds for the account of such Person
pursuant to agreement or overdraft for any accounts of such Person, or (ii)
controlled disbursement services.
 
“Collateral” shall mean all of the property and interests in property, real or
personal, tangible or intangible, now owned or hereafter acquired by any Grantor
in or upon which any Revolving Loan Secured Party or Notes Secured Party at any
time has a Lien, and including, without limitation, all proceeds of such
property and interests in property.
 
“Commitment” has the meaning as defined in the Revolving Loan Agreement at any
time.
 
“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether such Grantor is licensee or
licensor thereunder).
 
“Copyrights” shall mean all United States, and foreign copyrights, including but
not limited to copyrights in software and databases, and all Mask Works (as
defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
unregistered, and, with respect to any and all of the foregoing: (i) all
registrations and applications therefor, (ii) all extensions and renewals
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
rights to sue for past, present and future infringements thereof, and (v) all
Proceeds of the foregoing, including, without limitation, licenses, royalties,
income, payments, claims, damages and proceeds of suit.
 
“DIP Financing Cap Amount” shall mean an aggregate amount of $25,000,000.
 
 
2

--------------------------------------------------------------------------------

 
 
“Discharge of Revolving Loan Debt” shall mean, except to the extent otherwise
expressly provided in Section 10.3, (a) the termination or expiration of the
commitments of the Revolving Loan Lenders and the financing arrangements
provided by Revolving Loan Agent and the other Revolving Loan Lenders to
Grantors under the Revolving Loan Documents, (b) the payment in full in cash of
the Revolving Loan Debt (other than the Revolving Loan Debt described in clause
(c) of this definition and other than any obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities in respect of
which no claim or demand for payment has been made at such time), and (c) the
delivery to Revolving Loan Agent of cash collateral, or at Revolving Loan
Agent’s option, the delivery to Revolving Loan Agent of a letter of credit
payable to Revolving Loan Agent, in either case as required under the terms of
the Revolving Loan Agreement, in respect of letters of credit issued under the
Revolving Loan Documents or other Revolving Loan Debt, if any, for which the
delivery of cash collateral or a letter of credit is required under the terms of
the Revolving Loan Agreement.  If after receipt of any payment of, or proceeds
of Collateral applied to the payment of, the Revolving Loan Debt, Revolving Loan
Agent or any other Revolving Loan Secured Party is required to surrender or
return such payment or proceeds to any person for any reason, then the Revolving
Loan Debt intended to be satisfied by such payment or proceeds shall be
reinstated and continue and this Agreement shall continue in full force and
effect as if such payment or proceeds had not been received by such Revolving
Loan Agent or other Revolving Loan Secured Party, as the case may be, and no
Discharge of Revolving Loan Debt shall be deemed to have occurred.
 
“Discharge of Notes Debt” shall mean, except to the extent otherwise expressly
provided in Section 10.3, either (a) EMC exercises its legal defeasance option
or covenant defeasance option in accordance with the terms of the Indenture; or
(b) the satisfaction and discharge of all Notes Debt in accordance with the
Indenture including the final payment in full in cash of the Notes Debt (other
than any obligations for taxes, costs, indemnifications, reimbursements, damages
and other liabilities in respect of which no claim or demand for payment has
been made at such time).  If after receipt of any payment of, or proceeds of
Collateral applied to the payment of, the Notes Debt, Notes Agent or any other
Notes Secured Party is required to surrender or return such payment or proceeds
to any person for any reason, then the Notes Debt intended to be satisfied by
such payment or proceeds shall be reinstated and continue and this Agreement
shall continue in full force and effect as if such payment or proceeds had not
been received by such Notes Agent or other Notes Secured Party, as the case may
be, and no Discharge of Notes Debt shall be deemed to have occurred.
 
“Documents” shall mean collectively, the Revolving Loan Documents and the Notes
Documents.
 
“EMC” means Edgen Murray Corporation, a Nevada corporation.
 
“Exigent Circumstance” shall mean an event or circumstance that materially and
imminently threatens the ability of Revolving Loan Agent to realize upon all or
a material portion of the Revolving Loan Priority Collateral, such as, without
limitation, fraudulent removal, concealment, destruction (other than to the
extent covered by insurance), material waste or abscondment thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
“Grantors” shall mean, collectively, B&L Supply, each Guarantor and each
Subsidiary of B&L Supply or any Guarantor that shall have granted a Lien on any
of its assets to secure any Revolving Loan Debt, together with their respective
successors and assigns; sometimes being referred to herein individually as a
“Grantor”.
 
“Guarantors” shall mean, collectively, (a) any person that at any time after the
date hereof becomes a party to a guarantee in favor of Revolving Loan Agent or
the Revolving Credit Secured Parties in respect of any of the Revolving Loan
Debt, and (b) their respective successors and assigns; sometimes being referred
to herein individually as a “Guarantor”.
 
“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under (a) an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk, and (b) other agreements or arrangements
designed to protect such Person against fluctuations in interest rates or the
value of foreign currencies.
 
“Indenture” shall mean the Indenture, dated of even date herewith, by and among
EMC, the guarantors of the Notes Debt party thereto and Notes Agent governing
the Notes, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.
 
“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of their respective assets, (c) any proceeding seeking the appointment of
any trustee, receiver, liquidator, custodian or other insolvency official with
similar powers with respect to such Person or any or all of its assets or
properties, (d) any liquidation, dissolution, reorganization or winding up of
any Grantor whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy or (e) any assignment for the benefit of creditors or
any other marshalling of assets and liabilities of any Grantor.
 
“Intellectual Property” shall mean, collectively, the Copyrights (as defined
below), the Copyright Licenses (as defined below), the Patents (as defined
below), the Patent Licenses (as defined below), the Trademarks (as defined
below) and the Trademark License (as defined below).
 
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance (including, but
not limited to, easements, rights of way and the like), lien (statutory or
other), security agreement or transfer intended as security, including without
limitation, any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease or any financing lease having
substantially the same economic effect as any of the foregoing.
 
“Maximum Priority Revolving Loan Debt” shall mean, as of any date of
determination, the greater of:
 
 
4

--------------------------------------------------------------------------------

 
 
(a)           the sum of:
 
(i)            $180,000,000, plus
 
(ii)           any interest (including default interest) on such amount (and
including, without limitation, any interest which would accrue and become due
but for the commencement of an Insolvency or Liquidation Proceeding, whether or
not such amounts are allowed or allowable in whole or in part in such case or
similar proceeding), plus
 
(iii)           any fees, costs, expenses and indemnities payable under any of
the Revolving Loan Documents (and including, without limitation, any fees,
costs, expenses and indemnities which would accrue and become due but for the
commencement of an Insolvency or Liquidation Proceeding, whether or not such
amounts are allowed or allowable in whole or in part in such case or similar
proceeding), minus
 
(iv)           the aggregate amount of all permanent reductions of the Total
Revolving Commitment under the Revolving Loan Agreement made from and after the
date hereof; and
 
(b)           the Borrowing Base (as such term is defined in the Indenture) of
the Grantors.
 
“Noteholders” shall mean, collectively, any person in whose name a Note is
registered (and including any other holder, lender or group of lenders or
holders that at any time refinances, replaces or succeeds to all or any portion
of the Notes Debt or is otherwise party to the Notes Documents as a holder or
lender); sometimes being referred to herein individually as a “Noteholder”.
 
“Notes” shall mean the 12.25% Senior Secured Notes due 2016 issued by EMC under
the Indenture.
 
“Notes Agent” shall mean The Bank of New York Mellon Trust Company, N.A., and
its successors and assigns in its capacity as agent pursuant to the Notes
Documents acting for and on behalf of the other Notes Secured Parties and any
successor or replacement agent.
 
 “Notes Cash Collateral” shall have the meaning set forth in Section 6.1(b)
hereof.
 
 “Notes Debt” shall mean all “Obligations” as such term is defined in the
Indenture, including, without limitation, obligations, liabilities and
indebtedness of every kind, nature and description owing by any Grantor to any
Notes Secured Party, including principal, interest, charges, fees, premiums,
indemnities and expenses, however evidenced, whether as principal, surety,
endorser, guarantor or otherwise, arising under any of the Notes Documents,
whether now existing or hereafter arising, whether arising before, during or
after the initial or any renewal term of the Notes Documents or after the
commencement of any case with respect to any Grantor under the Bankruptcy Code
or any other Bankruptcy Law or any other Insolvency or Liquidation Proceeding
(and including, without limitation, any principal, interest, fees, costs,
expenses and other amounts, which would accrue and become due but for the
commencement of such case, whether or not such amounts are allowed or allowable
in whole or in part in such case or similar proceeding), whether direct or
indirect, absolute or contingent, joint or several, due or not due, primary or
secondary, liquidated or unliquidated, secured or unsecured.
 
 
5

--------------------------------------------------------------------------------

 
 
“Notes DIP Financing” shall have the meaning set forth in Section 6.1(b) hereof.
 
“Notes Documents” shall mean, collectively, the Indenture and all agreements,
documents and instruments at any time executed and/or delivered by any Grantor
or any other person to, with or in favor of any Notes Secured Party in
connection therewith or related thereto, as all of the foregoing now exist or
may hereafter be amended, modified, supplemented, extended, renewed, restated,
refinanced, replaced or restructured (in whole or in part and including any
agreements with, to or in favor of any other lender or group of lenders that at
any time refinances, replaces or succeeds to all or any portion of the Notes
Debt), in each case, in accordance with the terms of this Agreement.
 
“Notes Event of Default” shall mean any “Event of Default” as defined in the
Indenture.
 
“Notes Priority Collateral” shall mean all of the Collateral other than the
Revolving Loan Priority Collateral.
 
“Notes Secured Parties” shall mean, collectively, (a) Notes Agent, (b) the
Noteholders, (c) each other person to whom any of the Notes Debt is owed and (d)
the successors, replacements and assigns of each of the foregoing; sometimes
being referred to herein individually as a “Notes Secured Party”.
 
“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether such Grantor is licensee or licensor
thereunder).
 
“Patents” shall mean (i) all United States and foreign patents and certificates
of invention, or similar industrial property rights, and applications for any of
the foregoing, (ii) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof, (iii)
all rights corresponding thereto throughout the world, (iv) all inventions and
improvements described therein, (v) all rights to sue for past, present and
future infringements thereof, (vi) all licenses, claims, damages, and proceeds
of suit arising therefrom, and (vii) all Proceeds of the foregoing, including,
without limitation, licenses, royalties, income, payments, claims, damages, and
proceeds of suit.
 
“Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including, without limitation, any corporation which
elects subchapter S status under the Internal Revenue Code of 1986, as amended),
limited liability company, limited liability partnership, business trust,
unincorporated association, joint stock company, trust, joint venture, or other
entity or any government or any agency or instrumentality or political
subdivision thereof.
 
“Pledged Collateral” shall have the meaning set forth in Section 5.1 hereof.
 
“Proceeds” shall mean:  all “proceeds” as defined in Article 9 of the UCC, and
in any event, shall include, without limitation whatever is receivable or
received when Collateral or proceeds are sold, exchanged, collected or otherwise
disposed of, whether such disposition is voluntary or involuntary.
 
“Purchasing Noteholders” shall have the meaning set forth in Section 7.3 hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
“Recovery” shall have the meaning set forth in Section 6.11 hereof.
 
“Release Event” shall mean (a) prior to the occurrence of an Insolvency or
Liquidation Proceeding by or against any Grantor, the occurrence and the
continuance of a Revolving Loan Event of Default and the taking of any Revolving
Loan Lien Enforcement Action with respect to the Revolving Loan Priority
Collateral by Revolving Loan Agent; provided, that, any Release Event shall
cease to constitute a Release Event as of the occurrence of any Insolvency or
Liquidation Proceeding if Revolving Loan Agent continues making loans or
providing letters of credit or other financial accommodations (whether pursuant
to the Revolving Loan Agreement or otherwise) or consent to the use of cash
collateral after the occurrence of such Insolvency or Liquidation Proceeding, or
(b) after the occurrence of an Insolvency or Liquidation Proceeding by or
against any Grantor, the occurrence of any of the following: (i) the entry of an
order of any United States Bankruptcy Court pursuant to Section 363 or 1129 (or
similar provisions) of the Bankruptcy Code or otherwise authorizing the sale of
all or a material portion of the Revolving Loan Priority Collateral or (ii) the
taking of any Revolving Loan Lien Enforcement Action by any Revolving Loan
Secured Party or the entry of an order of any United States Bankruptcy Court
pursuant to Section 362 (or similar provisions) of the Bankruptcy Code vacating
the automatic stay and authorizing Revolving Loan Agent to take any Revolving
Loan Lien Enforcement Action.
 
“Retained Revolving Loan Debt” shall have the meaning set forth in Section 7.3
hereof.
 
“Revolver DIP Financing” shall have the meaning set forth in Section 6.1 hereof.
 
“Revolving Loans” has the meaning as defined in the Revolving Loan Agreement at
any time.
 
“Revolving Loan Agent” shall mean Regions Bank, and its successors and assigns
in its capacity as agent pursuant to the Revolving Loan Documents acting for and
on behalf of the other Revolving Loan Secured Parties and any successor or
replacement agent.
 
“Revolving Loan Agreement” shall mean the Amended and Restated Credit Agreement,
dated as of May 2, 2012, by and among Grantors, Revolving Loan Agent and
Revolving Loan Lenders, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.
 
“Revolving Loan Cash Collateral” shall have the meaning set forth in Section 6.1
hereof.
 
“Revolving Loan Debt” shall mean all “Obligations” as such term is defined in
the Revolving Loan Agreement, including, without limitation, obligations,
liabilities and indebtedness of every kind, nature and description owing by any
Grantor to any Revolving Loan Secured Party, including principal, interest, Bank
Product Obligations, charges, fees, premiums, indemnities and expenses, however
evidenced, whether as principal, surety, endorser, guarantor or otherwise,
arising under any of the Revolving Loan Documents, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of the Revolving Loan Documents or after the commencement of any
case with respect to any Grantor under the Bankruptcy Code or any other
Bankruptcy Law or any other Insolvency or Liquidation Proceeding (and including,
without limitation, any principal, interest, fees, costs, expenses and other
amounts which would accrue and become due but for the commencement of such case,
whether or not such amounts are allowed or allowable in whole or in part in such
case or similar proceeding), whether direct or indirect, absolute or contingent,
joint or several, due or not due, primary or secondary, liquidated or
unliquidated, secured or unsecured.
 
 
7

--------------------------------------------------------------------------------

 
 
“Revolving Loan Debt Purchase” shall have the meaning set forth in Section 7.3
hereof.
 
“Revolving Loan DIP Offer Period”  shall have the meaning set forth in Section
6.1(a) hereof.
 
“Revolving Loan Documents” shall mean, collectively, the Revolving Loan
Agreement and all agreements, documents and instruments at any time executed
and/or delivered by any Grantor or any other person to, with or in favor of any
Revolving Loan Secured Party in connection therewith or related thereto, as all
of the foregoing now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated, refinanced, replaced or restructured (in whole or
in part and including any agreements with, to or in favor of any other lender or
group of lenders that at any time refinances, replaces or succeeds to all or any
portion of the Revolving Loan Debt), in each case, in accordance with the terms
of this Agreement.
 
“Revolving Loan Event of Default” shall mean any “Event of Default” as defined
in the Revolving Loan Agreement.
 
“Revolving Loan Lenders” shall mean, collectively, any person party to the
Revolving Loan Documents as lender (and including any other lender or group of
lenders that at any time refinances, replaces or succeeds to all or any portion
of the Revolving Loan Debt or is otherwise party to the Revolving Loan Documents
as a lender); sometimes being referred to herein individually as a “Revolving
Loan Lender”.
 
“Revolving Loan Lien Enforcement Action” shall mean (a) any action by Revolving
Loan Agent to foreclose on the Lien of Revolving Loan Agent in all or a material
portion of the Revolving Loan Priority Collateral, (b) any action by Revolving
Loan Agent to take possession of, sell or otherwise realize (judicially or
non-judicially) upon all or any material portion of the Revolving Loan Priority
Collateral (including, without limitation, by setoff or notification of account
debtors), and/or (c) the commencement by Revolving Loan Agent of any legal
proceedings against or with respect to all or any material portion of the
Revolving Loan Priority Collateral to facilitate the actions described in (a) or
(b) above.  For the purposes hereof, (i) any setoff or notification of account
debtors to make payments to Revolving Loan Agent shall constitute a Revolving
Loan Lien Enforcement Action if and only if such action is coupled with an
action to take possession of all or a material portion of the Revolving Loan
Priority Collateral or the commencement of any legal proceedings or actions
against or with respect to B&L Supply or any Guarantor of all or a material
portion of the Revolving Loan Priority Collateral and (ii) a material portion of
the Revolving Loan Priority Collateral shall mean Revolving Loan Priority
Collateral having a value in excess of $5,000,000.
 
“Revolving Loan Priority Collateral” shall mean all Collateral as more
particularly set forth on Annex A annexed hereto.
 
 
8

--------------------------------------------------------------------------------

 
 
“Revolving Loan Purchase Amount” shall have the meaning set forth in Section 7.2
hereof.
 
“Revolving Loan Purchase Date” shall have the meaning set forth in Section
7.4(a) hereof.
 
“Revolving Loan Secured Parties” shall mean, collectively, (a) Revolving Loan
Agent, (b) the Revolving Loan Lenders, (c) the issuing bank or banks of letters
of credit or similar instruments under the Revolving Loan Agreement, (d) each
other person to whom any of the Revolving Loan Debt (including Revolving Loan
Debt constituting Bank Product Obligations) is owed and (e) the successors,
replacements and assigns of each of the foregoing; sometimes being referred to
herein individually as a “Revolving Loan Secured Party”.
 
“Revolving Loan Transferring Lenders” shall have the meaning set forth in
Section 7.3 hereof.
 
“Secured Parties” shall mean, collectively, the Revolving Loan Secured Parties
and the Notes Secured Parties; sometimes being referred to herein individually
as a “Secured Party”.
 
“Subsidiary” shall mean any “Subsidiary” of B&L Supply as defined in the
Revolving Loan Agreement.
 
 “Third Party Purchaser” shall have the meaning set forth in Section 8.1 hereof.
 
“Total Revolving Commitment” has the meaning as defined in the Revolving Loan
Agreement at any time.
 
“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether such Grantor is licensee or
licensor thereunder).
 
“Trademarks” shall mean all United States, and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, all registrations and applications for any of the foregoing
including, but not limited to: (a) all extensions or renewals of any of the
foregoing, (b) all of the goodwill of the business connected with the use of and
symbolized by the foregoing, (c) the right to sue for past, present and future
infringement or dilution of any of the foregoing or for any injury to goodwill,
and (d) all Proceeds of the foregoing, including, without limitation, licenses,
royalties, income, payments, claims, damages, and proceeds of suit.
 
“Triggering Event” shall mean (a) an acceleration of the maturity of all or any
material portion of the Revolving Loan Debt, (b) the exercise of any Revolving
Loan Lien Enforcement Action by the Revolving Loan Secured Parties, (c) if at
any time when a Revolving Loan Event of Default exists and is continuing,
Revolving Loan Lenders elect not to make any additional loans or advances or
issue or cause to be issued letters of credit under the Revolving Loan Documents
for a period of ten (10) days at a time when (i) there is Undrawn Availability
to make such loans or advances or issue or cause to be issued letters of credit
under the Revolving Loan Documents and (ii) such  loans or advances or  issuance
of letters of credit under the Revolving Loan Documents would not cause the
Revolving Loan Debt to exceed Maximum Priority Revolving Loan Debt, (d) the
occurrence and continuation of a Revolving Loan Event of Default for a period of
ninety (90) days (from written notice of same being provided by the Revolving
Loan Agent to either Notes Agent or B&L Supply) without the subsequent or
related taking of any of the actions set forth under clauses (a), (b) or (c)
hereof, and (e) the commencement of an Insolvency or Liquidation Proceeding by
or against any Grantor followed by the expiration of the Revolving Loan DIP
Offer Period.
 
 
9

--------------------------------------------------------------------------------

 
 
“Undrawn Availability” has the meaning as defined in the Revolving Loan
Agreement as in effect on the date hereof.
 
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.
 
1.2           Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified, ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, and as to B&L Supply, any Guarantor or any other Grantor shall be
deemed to include a receiver, trustee or debtor-in-possession on behalf of any
of such person or on behalf of any such successor or assign, iii) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, iv) all references herein to Sections shall be construed to
refer to Sections of this Agreement and v) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
Section 2.               Lien Priorities.
 
2.1           Acknowledgment of Liens.
 
(a)           Revolving Loan Agent, on behalf of itself and each Revolving
Credit Secured Party, hereby acknowledges that Notes Agent, acting for and on
behalf of itself and the Notes Secured Parties, has been granted Liens upon all
of the Collateral pursuant to the Notes Documents to secure the Notes Debt.
 
(b)           Notes Agent, on behalf of itself and each Notes Secured Party,
hereby acknowledges that Revolving Loan Agent, acting for and on behalf of
itself and the Revolving Loan Secured Parties, has been granted Liens upon all
of the Collateral pursuant to the Revolving Loan Documents to secure the
Revolving Loan Debt.
 
 
10

--------------------------------------------------------------------------------

 
 
2.2           Relative Priorities.
 
(a)           Notwithstanding the date, manner or order of grant, attachment or
perfection of any Liens granted to Revolving Loan Agent or the Revolving Loan
Secured Parties or Notes Agent or the Notes Secured Parties and notwithstanding
any provision of the UCC, or any applicable law or any provisions of the
Revolving Loan Documents or the Notes Documents or any other circumstance
whatsoever:
 
(i)            Notes Agent, for itself and on behalf of the other Notes Secured
Parties, hereby agrees that any Lien on the Revolving Loan Priority Collateral
securing the Revolving Loan Debt (other than the principal amount thereof that
exceeds the Maximum Priority Revolving Loan Debt) now or hereafter held by or
for the benefit or on behalf of any Revolving Loan Secured Party or any agent or
trustee therefor shall be senior in right, priority, operation, effect and in
all other respects to any Lien on the Revolving Loan Priority Collateral
securing the Notes Debt now or hereafter held by or for the benefit or on behalf
of any Notes Secured Party or any agent or trustee therefor; and (i) any Lien on
the Revolving Loan Priority Collateral securing any of the Notes Debt now or
hereafter held by or for the benefit or on behalf of any Notes Secured Party or
any agent or trustee therefor regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the Revolving Loan Priority
Collateral securing any Revolving Loan Debt (other than the principal amount
thereof that exceeds the Maximum Priority Revolving Loan Debt); and
 
(ii)           Revolving Loan Agent, for itself and on behalf of the other
Revolving Loan Secured Parties, hereby agrees that any Lien on the Notes
Priority Collateral securing the Notes Debt now or hereafter held by or for the
benefit or on behalf of any Notes Secured Party or any agent or trustee therefor
shall be senior in right, priority, operation, effect and in all other respects
to any Lien on the Notes Priority Collateral securing the Revolving Loan Debt
now or hereafter held by or for the benefit or on behalf of any Revolving Loan
Secured Party or any agent or trustee therefor; and (ii) any Lien on the Notes
Priority Collateral securing any of the Revolving Loan Debt now or hereafter
held by or for the benefit or on behalf of any Revolving Loan Secured Party or
any agent or trustee therefor regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the Notes Priority Collateral
securing any Notes Debt.
 
(b)           As between Revolving Loan Secured Parties and Notes Secured
Parties, the terms of this Agreement, including the priorities set forth above,
shall govern even if part or all of the Revolving Loan Debt or Notes Debt or the
Liens securing payment and performance thereof are not perfected or are
subordinated, avoided, disallowed, set aside or otherwise invalidated in any
judicial proceeding or otherwise.
 
2.3           Prohibition on Contesting Liens.  Each of Revolving Loan Agent,
for itself and on behalf of the other Revolving Loan Secured Parties, and Notes
Agent, for itself and on behalf of the other Notes Secured Parties, agrees that
it shall not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity or enforceability of a Lien held
by or for the benefit or on behalf of any Revolving Loan Secured Party in any
Collateral or by or on behalf of any Notes Secured Party in any Collateral, as
the case may be; provided, that, nothing in this Agreement shall be construed to
prevent or impair the rights of any Revolving Loan Secured Party or Notes
Secured Party to enforce this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
2.4           Similar Liens and Agreements.  The parties hereto agree that it is
their intention that the Collateral securing the Notes Debt and the Revolving
Loan Debt be identical.  In furtherance of the foregoing and of Section 10.8,
the parties hereto agree, subject to the other provisions of this Agreement,
upon request by the Revolving Loan Agent or the Notes Agent, to cooperate in
good faith (and to direct their counsel to cooperate in good faith) from time to
time in order to determine the specific items included in the Revolving Loan
Priority Collateral and the Notes Priority Collateral and the steps taken to
perfect their respective Liens thereon and the identity of the respective
parties obligated under the Notes Documents and the Revolving Loan Documents.
 
Section 3.               Enforcement.
 
3.1           Exercise of Rights and Remedies.
 
(a)           Notes Agent, for itself and on behalf of the other Notes Secured
Parties:
 
(i)            will not, so long as the Discharge of Revolving Loan Debt has not
occurred, enforce or exercise, or seek to enforce or exercise, any rights or
remedies (including any right of setoff or notification of account debtors) with
respect to any Revolving Loan Priority Collateral (including the enforcement of
any right under any lockbox agreement, account control agreement, landlord
waiver or bailee’s letter or any similar agreement or arrangement to which Notes
Agent or any other Notes Secured Party is a party) or commence or join with any
Person (other than Revolving Loan Agent with its consent) in commencing, or
filing a petition for, any action or proceeding with respect to such rights or
remedies (except, that, Notes Agent or any other Notes Secured Party may
commence or join with any Person in commencing, or filing, a petition for any
Insolvency or Liquidation Proceeding; provided, that, Notes Agent provides
Revolving Loan Agent not less than fifteen (15) days prior written notice of
Notes Agent’s or any other Notes Secured Party’s intent to commence or join with
any Person in commencing, or filing, such Insolvency or Liquidation Proceeding);
 
(ii)            will not contest, protest or object to any foreclosure action or
proceeding brought by Revolving Loan Agent or any other Revolving Loan Secured
Party, or any other enforcement or exercise by any Revolving Loan Secured Party
of any rights or remedies relating solely to the Revolving Loan Priority
Collateral under the Revolving Loan Documents or otherwise, so long as the Liens
of Notes Agent attach to the proceeds thereof subject to the relative priorities
set forth in Section 2.1 and such actions or proceedings are being pursued in
good faith;
 
(iii)           will not object to the forbearance by Revolving Loan Agent or
the other Revolving Loan Secured Parties from commencing or pursuing any
foreclosure action or proceeding or any other enforcement or exercise of any
rights or remedies with respect to any of the Revolving Loan Priority
Collateral;
 
 
12

--------------------------------------------------------------------------------

 
 
(iv)           will not, so long as the Discharge of Revolving Loan Debt has not
occurred, take or receive any Revolving Loan Priority Collateral, or any
proceeds thereof or payment with respect thereto, in connection with the
exercise of any right or remedy (including any right of setoff) with respect to
any Revolving Loan Priority Collateral; it being understood and agreed that
payments made by B&L Supply in respect of the Notes Debt with proceeds of loans
or advances under the Revolving Loan Documents shall not constitute a breach of
this Section 3.1(a)(iv);
 
(v)            agrees that no covenant, agreement or restriction contained in
any Notes Document shall be deemed to restrict in any way the rights and
remedies of Revolving Loan Agent or the other Revolving Loan Secured Parties
with respect to the Revolving Loan Priority Collateral as set forth in this
Agreement and the Revolving Loan Documents;
 
(vi)           will not object to the manner in which Revolving Loan Agent or
any other Revolving Loan Secured Party may seek to enforce or collect the
Revolving Loan Debt or the Liens of such Revolving Loan Secured Party with
respect to the Revolving Loan Priority Collateral, regardless of whether any
action or failure to act by or on behalf of Revolving Loan Agent or any other
Revolving Loan Secured Party is, or could be, adverse to the interests of the
Notes Secured Parties, and will not assert, and hereby waive, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or claim the benefit of any marshalling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Revolving
Loan Priority Collateral or any other rights a junior secured creditor may have
under applicable law with respect to the matters described in this clause (vi);
provided, that, at all times Revolving Loan Agent is acting in good faith; and
 
(vii)          will not attempt, directly or indirectly, whether by judicial
proceeding or otherwise, to challenge or question the validity or enforceability
of any Revolving Loan Debt or any Lien of Revolving Loan Agent or this
Agreement, or the validity or enforceability of the priorities, rights or
obligations established by this Agreement.
 
(b)           Revolving Loan Agent, for itself and on behalf of the other
Revolving Loan Secured Parties:
 
(i)             will not, so long as the Discharge of Notes Debt has not
occurred, enforce or exercise, or seek to enforce or exercise, any rights or
remedies with respect to any Notes Priority Collateral or commence or join with
any Person (other than Notes Agent with its consent) in commencing, or filing a
petition for, any action or proceeding with respect to such rights or remedies
(except, that, Revolving Loan Agent or any other Revolving Loan Secured Party
may commence or join with any Person in commencing, or filing, a petition for
any Insolvency or Liquidation Proceeding; provided, that, Revolving Loan Agent
provides Notes Agent not less than fifteen (15) days prior written notice of
Revolving Loan Agent’s or any other Revolving Loan Secured Party’s intent to
commence or join with any Person in commencing, or filing, such Insolvency or
Liquidation Proceeding);
 
(ii)            will not contest, protest or object to any foreclosure action or
proceeding brought by Notes Agent or any other Notes Secured Party, or any other
enforcement or exercise by any Notes Secured Party of any rights or remedies
relating solely to the Notes Priority Collateral under the Notes Documents or
otherwise, so long as the Liens of Revolving Loan Agent attach to the proceeds
thereof subject to the relative priorities set forth in Section 2.1 and such
actions or proceedings are being pursued in good faith;
 
 
13

--------------------------------------------------------------------------------

 
 
(iii)           will not object to the forbearance by Notes Agent or the other
Notes Secured Parties from commencing or pursuing any foreclosure action or
proceeding or any other enforcement or exercise of any rights or remedies with
respect to any of the Notes Priority Collateral;
 
(iv)           will not, so long as the Discharge of Notes Debt has not
occurred, take or receive any Notes Priority Collateral, or any proceeds thereof
or payment with respect thereto, in connection with the exercise of any right or
remedy (including any right of setoff) with respect to any Notes Priority
Collateral or in connection with any insurance policy award or any condemnation
award (or deed in lieu of condemnation);
 
(v)            agrees that no covenant, agreement or restriction contained in
any Revolving Loan Document shall be deemed to restrict in any way the rights
and remedies of Notes Agent or the other Notes Secured Parties with respect to
the Collateral as set forth in this Agreement and the Notes Documents;
 
(vi)           will not object to the manner in which Notes Agent or any other
Notes Secured Party may seek to enforce or collect the Notes Debt or the Liens
of such Notes Secured Party with respect to the Notes Priority Collateral,
regardless of whether any action or failure to act by or on behalf of Notes
Agent or any other Notes Secured Party is, or could be, adverse to the interests
of the Revolving Loan Secured Parties, and will not assert, and hereby waive, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or claim the benefit of any marshalling, appraisal, valuation
or other similar right that may be available under applicable law with respect
to the Notes Priority Collateral or any other rights a junior secured creditor
may have under applicable law with respect to the matters described in this
clause (vi); provided, that, at all times Notes Agent is acting in good faith;
and
 
(vii)          will not attempt, directly or indirectly, whether by judicial
proceeding or otherwise, to challenge or question the validity or enforceability
of any Notes Debt or any Lien of Notes Agent or this Agreement, or the validity
or enforceability of the priorities, rights or obligations established by this
Agreement.
 
(c)           Notwithstanding the foregoing clauses (a) and (b), each of the
Notes Agent and the Revolving Loan Agent may:
 
(i)             file a claim or statement of interest with respect to the
Revolving Loan Debt or Notes Debt, as the case may be; provided that an
Insolvency or Liquidation Proceeding has been commenced by or against B&L Supply
or any other Grantor;
 
(ii)            take any action in order to create, perfect, preserve or protect
(but not enforce) its Lien on any of the Collateral;
 
(iii)           file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the claims of
the Revolving Loan Secured Parties or Notes Secured Parties represented by it,
including any claims secured by the Collateral, if any, or otherwise make any
agreements or file any motions or objections pertaining to the claims of such
Secured Parties, in each case in accordance with the terms of this Agreement;
 
 
14

--------------------------------------------------------------------------------

 
 
(iv)           file any pleadings, objections, motions or agreements which
assert rights or interests that are available to unsecured creditors of the
Grantors including, without limitation, the commencement of an Insolvency or
Liquidation Proceeding against B&L Supply or any other Grantor, in each case, in
accordance with applicable law and in a manner not inconsistent with the terms
of this Agreement; and
 
(v)           vote on any plan of reorganization, file any proof of claim, make
other filings and make any arguments and motions that are, in each case, in
accordance with the terms of this Agreement.
 
3.2           Rights As Unsecured Creditors.  To the extent not expressly
inconsistent with the terms hereof, either Agent and the Secured Parties on
whose behalf such Agent acts, may exercise rights and remedies as an unsecured
creditor against any Grantor in accordance with the terms of their respective
Documents and applicable law.  For purposes hereof, the rights of an unsecured
creditor do not include a creditor that holds a judgment lien.  Nothing in this
Agreement shall prohibit the receipt by either Agent or any of the other Secured
Parties of payments of interest and principal so long as such receipt is not the
direct or indirect result of the exercise by such Agent or any other Secured
Party of foreclosure rights or other remedies as a secured creditor or
enforcement in contravention of this Agreement of any Lien held by any of them
or any other act in contravention of this Agreement.
 
3.3           Release of Second Priority Liens.
 
(a)           Subject to the provisions of Section 3.3(c) below, upon the sale,
transfer or other disposition of any Collateral as directed by or with the
consent of the Agent with the senior Lien in such Collateral in accordance with
Section 2.2, the Agent with the junior Lien on any Collateral shall:
 
(i)             be deemed to have automatically and without further action
released and terminated any Liens it may have on such Collateral; provided,
that, the Liens of the Agent with such senior Lien on the Collateral so sold or
disposed of are released at the same time, and provided further, that such
junior Lien shall remain in place with respect to any proceeds of such sale,
transfer or other disposition under this clause (a)(i) that remain after the
Discharge of Revolving Loan Debt (in the case of Revolving Loan Priority
Collateral) or the Discharge of Notes Debt (in the case of Notes Priority
Collateral);
 
(ii)            be deemed to have authorized the Agent with the senior Lien on
such Collateral to file UCC amendments and terminations covering the Collateral
so sold or otherwise disposed of with respect to the UCC financing statements
between any Grantor and the Agent with the junior Lien thereon to evidence such
release and termination; and
 
 
15

--------------------------------------------------------------------------------

 
 
(iii)           promptly upon the request of the Agent with the senior Lien
thereon, execute and deliver such other release documents and confirmations of
the authorization to file UCC amendments and terminations provided for herein,
in each case as the Agent with the senior Lien thereon may require in connection
with such sale or other disposition by such Agent, such Agent’s agents or any
Grantor with the consent of such Agent to evidence and effectuate such
termination and release; provided, that, any such release or UCC amendment or
termination by or on behalf of the Agent with the junior Lien thereon shall not
extend to or otherwise affect any of the rights, if any, of such Agent with the
junior Lien to the proceeds from any such sale or other disposition of
Collateral upon the Discharge of Revolving Loan Debt or Discharge of Notes Debt,
as the case may be, whichever is secured by the senior Lien on such Collateral.
 
(b)           Each Agent, for itself and on behalf of the other Secured Parties
for whom such Agent is acting, hereby irrevocably constitutes and appoints the
other Agent and any officer or agent of such Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Agent with the junior Lien or
such holder or in the Agent’s own name, from time to time in such Agent’s
(holding the senior Lien) discretion, for the purpose of carrying out the terms
of this Section 3.3, to take any and all appropriate action and to execute any
and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Section 3.3, including any termination
statements, endorsements or other instruments of transfer or release.  Nothing
contained in this Agreement shall be construed to modify the obligation of the
Agent with the senior Lien to act in a commercially reasonable manner in the
exercise of its rights to sell, lease, license, exchange, transfer or otherwise
dispose of any Collateral.
 
(c)           Notwithstanding anything to the contrary contained in Section
3.3(a), the Lien of Notes Agent shall not be automatically released, and Notes
Agent’s consent shall be required, in connection with the sale or disposition of
any Revolving Loan Priority Collateral that is not either (i) permitted by the
terms of the Notes Documents, (ii) made in connection with a Release Event or
(iii) made in connection with a Revolving Loan Lien Enforcement Action.
 
3.4           Insurance and Condemnation Awards.
 
(a)           So long as the Discharge of Revolving Loan Debt has not occurred,
Revolving Loan Agent and the other Revolving Loan Secured Parties shall have the
sole and exclusive right, subject to the rights of Grantors under the Revolving
Loan Documents, to settle and adjust claims in respect of the Revolving Loan
Priority Collateral under policies of insurance and to approve any award granted
in any condemnation or similar proceeding, or any deed in lieu of condemnation
in respect of the Revolving Loan Priority Collateral.  So long as the Discharge
of Revolving Loan Debt has not occurred, all proceeds of any such policy and any
such award, or any payments with respect to a deed in lieu of condemnation,
shall (2) first, be paid to Revolving Loan Agent for the benefit of the
Revolving Loan Secured Parties to the extent required under the Revolving Loan
Documents in an aggregate amount not to exceed the Maximum Priority Revolving
Loan Debt, (3) second, be paid to Notes Agent for the benefit of the Notes
Secured Parties to the extent required under the applicable Notes Documents, (4)
third, if no Notes Debt is outstanding, be paid to Revolving Loan Agent for the
benefit of Revolving Loan Secured Parties for application to any unpaid
Revolving Loan Debt in excess of the Maximum Priority Revolving Loan Debt, and
(5) fourth, if no Revolving Loan Debt is outstanding, be paid to the owner of
the subject property or as a court of competent jurisdiction may otherwise
direct or may otherwise be required by applicable law.  Until the Discharge of
Revolving Loan Debt, if Notes Agent or any other Notes Secured Party shall, at
any time, receive any proceeds of any such insurance policy or any such award or
payment, it shall pay such proceeds over to Revolving Loan Agent in accordance
with the terms of Section 4.2.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)           So long as the Discharge of Notes Debt has not occurred, Notes
Agent and the other Notes Secured Parties shall have the sole and exclusive
right, subject to the rights of Grantors under the Notes Documents, to settle
and adjust claims in respect of the Notes Priority Collateral under policies of
insurance and to approve any award granted in any condemnation or similar
proceeding, or any deed in lieu of condemnation in respect of the Notes Priority
Collateral.  So long as the Discharge of Notes Debt has not occurred, all
proceeds of any such policy and any such award, or any payments with respect to
a deed in lieu of condemnation, shall (6) first, be paid to Notes Agent for the
benefit of the Notes Secured Parties to the extent required under the applicable
Notes Documents, (7) second, be paid to Revolving Loan Agent for the benefit of
the Revolving Loan Secured Parties to the extent required under the Revolving
Loan Documents, and (8) third, if no Revolving Loan Debt is outstanding, be paid
to the owner of the subject property or as a court of competent jurisdiction may
otherwise direct or may otherwise be required by applicable law.  Until the
Discharge of Notes Debt, if Revolving Loan Agent or any other Revolving Loan
Secured Party shall, at any time, receive any proceeds of any such insurance
policy or any such award or payment, it shall pay such proceeds over to Notes
Agent in accordance with the terms of Section 4.2.
 
Section 4.               Payments.
 
4.1           Application of Proceeds.
 
(a)           So long as the Discharge of Revolving Loan Debt has not occurred,
the Revolving Loan Priority Collateral or proceeds thereof received in
connection with the sale or other disposition of, or collection on, such
Revolving Loan Priority Collateral (including, without limitation, in connection
with any Release Event), shall be applied in the following order of priority:
 
(i)             first, to the Revolving Loan Debt (other than the principal
amount thereof in excess of the Maximum Priority Revolving Loan Debt) and for
cash collateral as required under the Revolving Loan Documents, and in such
order as specified in the applicable Revolving Loan Documents until the
Discharge of Revolving Loan Debt (other than the principal amount thereof in
excess of the Maximum Priority Revolving Loan Debt) has occurred;
 
(ii)            second, to the Notes Debt in such order as specified in the
applicable Notes Documents until the Discharge of Notes Debt  has occurred; and
 
(iii)           third, to the principal amount of the Revolving Loan Debt in
excess of the Maximum Priority Revolving Loan Debt until the Discharge of
Revolving Loan Debt has occurred.
 
 
17

--------------------------------------------------------------------------------

 
 
(b)           So long as the Discharge of Notes Debt has not occurred, the Notes
Priority Collateral or proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Notes Priority Collateral
(including, without limitation, in connection with any Release Event), shall be
applied in the following order of priority:
 
(i)            first, to the Notes Debt and for cash collateral as required
under the Notes Documents, and in such order as specified in the applicable
Notes Documents until the Discharge of Notes Debt has occurred; and
 
(ii)            second, to the Revolving Loan Debt in such order as specified in
the applicable Revolving Loan Documents until the Discharge of Revolving Loan
Debt has occurred.
 
(c)           To the extent permitted under applicable law and without risk of
legal liability to Revolving Loan Agent or any other Revolving Loan Secured
Party, if at any time Revolving Loan Agent does not have a first priority Lien
upon any Collateral under Section 2.2 hereof, Revolving Loan Agent shall deliver
to Notes Agent, without representation or recourse, any proceeds of Collateral
held by it at such time in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct, to be
applied by Notes Agent to the Notes Debt in such order as specified in the
relevant Notes Documents.  To the extent permitted under applicable law and
without risk of legal liability to Notes Agent or any other Notes Secured Party,
if at any time Notes Agent does not have a first priority Lien upon any
Collateral under Section 2.2 hereof, Notes Agent shall deliver to Revolving Loan
Agent, without representation or recourse, any proceeds of Collateral held by it
at such time in the same form as received, with any necessary endorsements or as
a court of competent jurisdiction may otherwise direct, to be applied by
Revolving Loan Agent to the Revolving Loan Debt in such order as specified in
the relevant Revolving Loan Documents.  The provisions of this Section 4.1 are
intended solely to govern the respective Lien priorities as between Notes Agent
and Revolving Loan Agent and shall not impose on any Agent or any other Secured
Party any obligations in respect of the disposition of proceeds of foreclosure
on any Collateral which would conflict with prior perfected claims therein in
favor of any other person or any order or decree of any court or other
governmental authority or any applicable law.
 
4.2           Payments Over.
 
(a)           So long as the Discharge of Revolving Loan Debt has not occurred
(other than the principal amount thereof in excess of the Maximum Priority
Revolving Loan Debt), whether or not any Insolvency or Liquidation Proceeding
has been commenced by or against any Grantor, Notes Agent agrees, for itself and
on behalf of the other Notes Secured Parties, that any Revolving Loan Priority
Collateral or proceeds thereof or payment with respect thereto received by Notes
Agent or any other Notes Secured Party (including any right of set-off) with
respect to the Revolving Loan Priority Collateral, and including in connection
with any insurance policy claim or any condemnation award (or deed in lieu of
condemnation), shall be segregated and held in trust and promptly transferred or
paid over to Revolving Loan Agent for the benefit of the Revolving Loan Secured
Parties in the same form as received, with any necessary endorsements or
assignments or as a court of competent jurisdiction may otherwise
direct.  Revolving Loan Agent is hereby authorized to make any such endorsements
or assignments as agent for Notes Agent.  This authorization is coupled with an
interest and is irrevocable.  Any payments made by B&L Supply in respect of the
Notes Debt with proceeds of loans or advances under the Revolving Loan Documents
shall not be required to be transferred or paid over to Revolving Loan Agent for
the benefit of the Revolving Loan Secured Parties.
 
 
18

--------------------------------------------------------------------------------

 
 
(b)           So long as the Discharge of Notes Debt has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, Revolving Loan Agent agrees, for itself and on behalf of the other
Revolving Loan Secured Parties, that any Notes Priority Collateral or proceeds
thereof or payment with respect thereto received by Revolving Loan Agent or any
other Revolving Loan Secured Party (including any right of set-off) with respect
to the Notes Priority Collateral, and including in connection with any insurance
policy claim or any condemnation award (or deed in lieu of condemnation), shall
be segregated and held in trust and promptly transferred or paid over to Notes
Agent for the benefit of the Notes Secured Parties in the same form as received,
with any necessary endorsements or assignments or as a court of competent
jurisdiction may otherwise direct. Notes Agent is hereby authorized to make any
such endorsements or assignments as agent for Revolving Loan Agent.  This
authorization is coupled with an interest and is irrevocable.
 
Section 5.               Bailee for Perfection.
 
5.1           Each Agent as Bailee.
 
(a)           Each Agent agrees to hold any Collateral that is in the possession
or control of such Agent (or its agents or bailees), to the extent that
possession or control thereof is necessary to perfect a Lien thereon under the
Uniform Commercial Code (such Collateral being referred to herein as the
“Pledged Collateral”), as bailee and agent for and on behalf of the other Agent
solely for the purpose of perfecting the Lien granted to the other Agent in such
Pledged Collateral (including, but not limited to, any securities or any deposit
accounts or securities accounts, if any) pursuant to the Revolving Loan
Documents or Notes Documents, as applicable, subject to the terms and conditions
of this Section 5.
 
(b)           Until the Discharge of Revolving Loan Debt has occurred, Revolving
Loan Agent shall be entitled to deal with the Pledged Collateral constituting
Revolving Loan Priority Collateral in accordance with the terms of the Revolving
Loan Documents. The rights of Notes Agent to such Pledged Collateral shall at
all times be subject to the terms of this Agreement and to Revolving Loan
Agent’s rights under the Revolving Loan Documents.  Until the Discharge of Notes
Debt has occurred, Notes Agent shall be entitled to deal with the Pledged
Collateral constituting Notes Priority Collateral in accordance with the terms
of the Notes Documents.  The rights of Revolving Loan Agent to such Pledged
Collateral shall at all times be subject to the terms of this Agreement and to
Notes Agent’s rights under the Notes Documents.
 
(c)           Each Agent shall have no obligation whatsoever to the other Agent
or any other Secured Party to assure that the Pledged Collateral is genuine or
owned by any of the Grantors or to preserve rights or benefits of any Person
except as expressly set forth in this Section 5. The duties or responsibilities
of each Agent under this Section 5 shall be limited solely to holding the
Pledged Collateral as bailee and agent for and on behalf of the other Agent for
purposes of perfecting the Lien held by the other Agent.
 
 
19

--------------------------------------------------------------------------------

 
 
(d)           Each Agent shall not have by reason of the Revolving Loan
Documents, the Notes Documents or this Agreement or any other document a
fiduciary relationship in respect of the other Agent or any of the other Secured
Parties and shall not have any liability to the other Agent or any other Secured
Party in connection with its holding the Pledged Collateral, other than as
expressly provided for herein and other than for its gross negligence or willful
misconduct as determined by a final, non-appealable order of a court of
competent jurisdiction.
 
5.2           Transfer of Pledged Collateral.
 
(a)           Upon the Discharge of Revolving Loan Debt, to the extent permitted
under applicable law, upon the request of Notes Agent, Revolving Loan Agent
shall, without recourse or warranty, transfer the possession and control of the
Pledged Collateral, if any, then in its possession or control to Notes Agent,
except in the event and to the extent (9) Revolving Loan Agent or any other
Revolving Loan Secured Party has retained or otherwise acquired such Collateral
in full or partial satisfaction of any of the Revolving Loan Debt, (10) such
Collateral is sold or otherwise disposed of by Revolving Loan Agent or any other
Revolving Loan Secured Party or by a Grantor as provided herein or (11) it is
otherwise required by any order of any court or other governmental authority or
applicable law or would result in the risk of liability of Revolving Loan
Secured Party to any third party. The foregoing provision shall not impose on
Revolving Loan Agent or any other Revolving Loan Secured Party any obligations
which would conflict with prior perfected claims therein in favor of any other
person or any order or decree of any court or other governmental authority or
any applicable law.  In connection with any transfer described herein to Notes
Agent, Revolving Loan Agent agrees to take reasonable actions in its power (with
all costs and expenses in connection therewith to be for the account of Notes
Agent and to be paid by B&L Supply) as shall be reasonably requested by Notes
Agent to permit Notes Agent to obtain, for the benefit of the Notes Secured
Parties, a first priority security interest in the Pledged Collateral.
 
(b)           Upon the Discharge of Notes Debt, to the extent permitted under
applicable law, upon the request of Revolving Loan Agent, Notes Agent shall,
without recourse or warranty, transfer the possession and control of the Pledged
Collateral, if any, then in its possession or control to Revolving Loan Agent,
except in the event and to the extent (12) Notes Agent or any other Notes
Secured Party has retained or otherwise acquired such Collateral in full or
partial satisfaction of any of the Notes Debt, (13) such Collateral is sold or
otherwise disposed of by Notes Agent or any other Notes Secured Party or by a
Grantor as provided herein or (14) it is otherwise required by any order of any
court or other governmental authority or applicable law or would result in the
risk of liability of Notes Secured Party to any third party. The foregoing
provision shall not impose on Notes Agent or any other Notes Secured Party any
obligations which would conflict with prior perfected claims therein in favor of
any other person or any order or decree of any court or other governmental
authority or any applicable law.  In connection with any transfer described
herein to Revolving Loan Agent, Notes Agent agrees to take reasonable actions in
its power (with all costs and expenses in connection therewith to be for the
account of Revolving Loan Agent and to be paid by B&L Supply) as shall be
reasonably requested by Revolving Loan Agent to permit Revolving Loan Agent to
obtain, for the benefit of the Revolving Loan Secured Parties, a first priority
security interest in the Pledged Collateral.
 
 
20

--------------------------------------------------------------------------------

 
 
5.3           Deposit Accounts.  In the case of any deposit accounts subject to
Deposit Account Control Agreements (as such term is defined in the Revolving
Loan Documents), after the occurrence of the Discharge of the Revolving Loan
Debt, and to the extent that the Notes Debt remains outstanding, Revolving Loan
Agent agrees, at the request of Notes Agent and at the expense of Grantors, to,
with respect to deposit accounts, promptly deliver written notice to the bank at
which deposit accounts are maintained that vi) such account(s) remain subject to
a Lien in favor of Notes Agent and Revolving Loan Agent is no longer the “Agent”
or “Lender Representative” (as the case may be) or otherwise entitled to act
under such agreement, and vii) from the date of such notice and at all times
thereafter until the Discharge of Notes Debt or Notes Agent instructs the bank
at which the deposit account is maintained otherwise, that Notes Agent is to be
deemed the “Agent” for all purposes in connection with such agreement and that
the bank is to follow the directions of Notes Agent for all purposes in
connection with such deposit accounts.
 
Section 6.               Insolvency or Liquidation Proceedings
 
6.1           Post Petition Financing; Cash Collateral.
 
(a)           Following the commencement of any Insolvency or Liquidation
Proceeding of any Grantor, if such Grantor as debtor-in-possession (or a trustee
appointed on behalf of such Grantor) shall move for either (1) within the first
ten (10) Business Days following such commencement (the “Revolving Loan DIP
Offer Period”), approval of financing (“Revolver DIP Financing”) to be provided
by any Revolving Loan Secured Party under Section 364 of the Bankruptcy Code or
(2) at any time, the use of cash collateral proceeds of the Revolving Loan
Priority Collateral (the “Revolving Loan Cash Collateral”) with the consent of
the Revolving Loan Agent under Section 363 of the Bankruptcy Code, the Notes
Secured Parties agree as follows: (a) such Revolver DIP Financing (including any
Revolving Loan Debt which arose prior to the Insolvency or Liquidation
Proceeding) may be secured by Liens on all or a part of the assets of the
Grantors which may be superior in priority to the Liens on the assets of the
Grantors held by any other Person (so long as any such Lien for the Revolver DIP
Financing secured by the Notes Priority Collateral is subordinate to the Lien of
Notes Agent on the Notes Priority Collateral securing any Notes Debt), and (b)
the Notes Secured Parties shall not contest or oppose in any manner such
Revolver DIP Financing or Revolving Loan Cash Collateral use and shall be deemed
to have waived any objections to such financing or cash collateral use,
including by any objection alleging Grantors’ failure to provide “adequate
protection” for the Liens of the Notes Secured Parties or otherwise, as long as
(i) the Notes Secured Parties retain a Lien on the Collateral (including
proceeds thereof arising after the commencement of such proceeding) with the
same priority as existed prior to the commencement of the case under the
Bankruptcy Code (junior in priority to the Liens securing such Revolver DIP
Financing and the existing Liens in favor of the Revolving Loan Secured Parties
on the Revolving Loan Priority Collateral but senior to the Liens of the
Revolving Loan Secured Parties on the Notes Priority Collateral to the same
extent as provided under Section 2.2), (ii) the Notes Secured Parties receive a
replacement Lien on post-petition assets, with the same priority as existed
prior to the commencement of the case under the Bankruptcy Code (junior in
priority to the Liens securing such Revolver DIP Financing, the existing Liens
in favor of the Revolving Loan Secured Parties on the Revolving Loan Priority
Collateral and any replacement Liens granted to the Revolving Loan Secured
Parties, in each case, with respect to the Revolving Loan Priority Collateral,
but senior to the Lien of Revolving Loan Secured Parties on the Notes Priority
Collateral to the extent under Section 2.2); provided, that, the inability of
the Notes Secured Parties to receive a Lien on actions under Chapter 5 of the
Bankruptcy Code or proceeds thereof shall not affect the agreements and waivers
set forth in this clause (2)), (iii) the aggregate principal amount of loans and
face amount of extant letter of credit obligations outstanding under such
Revolver DIP Financing, together with the outstanding Revolving Loan Debt, shall
not exceed the Maximum Priority Revolving Loan Debt plus the DIP Financing Cap
Amount, (iv) such Revolver DIP Financing or use of Revolving Loan Cash
Collateral is subject to the terms of this Agreement, (v) the interest rate,
fees, advance rates and sublimits of any such Revolver DIP Financing are
commercially reasonable under the circumstances and (vi) the documentation and
court orders governing the use of Revolving Loan Cash Collateral or Revolver DIP
Financing do not expressly require the liquidation and/or sale of all or a
material portion of the Revolving Loan Priority Collateral.
 
 
21

--------------------------------------------------------------------------------

 
 
(b)           Following the commencement of any Insolvency or Liquidation
Proceeding of any Grantor, if, from and after the termination of the Revolving
Loan DIP Offer Period (if no final documentation of any Revolver DIP Financing
has been executed and become effective prior to that date), such Grantor as
debtor-in-possession (or a trustee appointed on behalf of such Grantor) moves
for either (3) approval of financing (“Notes DIP Financing”) to be provided by
any Notes Secured Party under Section 364 of the Bankruptcy Code or (4) the use
of cash collateral proceeds of the Notes Priority Collateral (the “Notes Cash
Collateral”) with the consent of the Notes Agent under Section 363 of the
Bankruptcy Code, the Revolving Loan Secured Parties agree as follows: (a) such
Notes DIP Financing (including any Notes Debt which arose prior to the
Insolvency or Liquidation Proceeding) may be secured by Liens on all or a part
of the assets of the Grantors which may be superior in priority to the Liens on
the assets of the Grantors held by any other Person (so long as any such Lien
for the Notes DIP Financing secured by the Revolving Loan Priority Collateral is
subordinate to the Lien of Revolving Loan Agent on the Revolving Loan Priority
Collateral securing any Revolving Loan Debt (other than the principal amount
thereof that exceeds the Maximum Priority Revolving Loan Debt)), and (b) the
Revolving Loan Secured Parties shall not contest or oppose in any manner such
Notes DIP Financing or Notes Cash Collateral use and shall be deemed to have
waived any objections to such financing or cash collateral use, including by any
objection alleging Grantors’ failure to provide “adequate protection” for the
Liens of the Revolving Loan Secured Parties or otherwise, as long as (i) the
Revolving Loan Secured Parties retain a Lien on the Collateral (including
proceeds thereof arising after the commencement of such proceeding) with the
same priority as existed prior to the commencement of the case under the
Bankruptcy Code (junior in priority to the Liens securing such Notes DIP
Financing and the existing Liens in favor of the Notes Secured Parties on the
Notes Priority Collateral but senior to the Liens of the Revolving Loan Secured
Parties on the Revolving Loan Priority Collateral to the same extent as provided
under Section 2.2), (ii) the Revolving Loan Secured Parties receive a
replacement Lien on post-petition assets, with the same priority as existed
prior to the commencement of the case under the Bankruptcy Code (junior in
priority to the Liens securing such Notes DIP Financing, the existing Liens in
favor of the Notes Secured Parties on the Notes Priority Collateral and any
replacement Liens granted to the Notes Secured Parties, in each case, with
respect to the Notes Priority Collateral, but senior to the Lien of Notes
Secured Parties on the Revolving Loan Priority Collateral to the extent under
Section 2.2); provided, that, the inability of the Revolving Loan Secured
Parties to receive a Lien on actions under Chapter 5 of the Bankruptcy Code or
proceeds thereof shall not affect the agreements and waivers set forth in this
clause (2)), (iii) such Notes DIP Financing or use of Notes Cash Collateral is
subject to the terms of this Agreement, (iv) the interest rate, fees, advance
rates and sublimits of any such Notes DIP Financing are commercially reasonable
under the circumstances and (v) the documentation and court orders governing the
use of Notes Cash Collateral or Notes DIP Financing do not expressly require the
liquidation and/or sale of all or a material portion of the Notes Priority
Collateral.
 
 
22

--------------------------------------------------------------------------------

 
 
6.2           Adequate Protection.  The Notes Secured Parties may seek adequate
protection of their interests in the Notes Priority Collateral in the form of a
Lien on such additional or replacement collateral, which Lien, if granted, will
be senior or subordinate to the Liens securing the Revolving Loan Debt on the
same basis as the other Liens securing the Notes Debt are so senior or
subordinated under this Agreement (provided, that, any failure of the Notes
Secured Parties to obtain such adequate protection shall not impair or otherwise
affect the agreements, undertakings and consents of the Notes Secured Parties
pursuant to Section 6.1(a)).  The Revolving Loan Secured Parties may seek
adequate protection of their interests in the Revolving Loan Priority Collateral
in the form of a Lien on such additional or replacement collateral, which Lien,
if granted, will be senior or subordinate to the Liens securing the Notes Debt
on the same basis as the other Liens securing the Revolving Loan Debt are so
senior or subordinated under this Agreement (provided, that, any failure of the
Revolving Loan Secured Parties to obtain such adequate protection shall not
impair or otherwise affect the agreements, undertakings and consents of the
Revolving Loan Secured Parties pursuant to Section 6.1(b)).  In the event any
Notes Secured Party seeks or requests such adequate protection in respect of
Liens on Revolving Loan Priority Collateral securing Notes Debt, then viii) such
adequate protection shall be limited to a Lien on additional or replacement
Collateral, and ix) the Revolving Loan Secured Parties may seek and obtain, and
each Notes Secured Party hereby consents to the granting of, a Lien on such
additional or replacement Collateral as security for the Revolving Loan Debt and
such Lien securing Revolving Loan Debt shall be senior in priority to the Notes
Secured Parties’ Lien on the same basis as the other Liens securing the
Revolving Loan Debt are senior to the Notes Secured Parties’ Liens under this
Agreement.  In the event any Revolving Loan Secured Party seeks or requests such
adequate protection in respect of Liens on Notes Priority Collateral securing
Revolving Loan Debt, then (1) such adequate protection shall be limited to a
Lien on additional or replacement Collateral, and (2) the Notes Secured Parties
may seek and obtain, and each Revolving Loan Secured Party hereby consents to
the granting of, a Lien on such additional or replacement Collateral as security
for the Notes Debt and such Lien securing Notes Debt shall be senior in priority
to the Revolving Loan Secured Parties’ Lien on the same basis as the other Liens
securing the Notes Debt are senior to the Revolving Loan Secured Parties’ Liens
under this Agreement.  If and to the extent such additional or replacement Liens
are insufficient to provide adequate protection of the interests of the Notes
Secured Parties in the Revolving Loan Priority Collateral, then the Notes
Secured Parties shall be entitled to assert a claim under Section 507(b) of the
Bankruptcy Code in the amount of any such insufficiency; provided, however,
that, any such claim under Section 507(b) shall be subordinate in right of
payment of any claim under Section 507(b) of the Revolving Loan Secured Parties
arising from any lack of adequate protection of their interests in the Revolving
Loan Priority Collateral and, if the Discharge of Revolving Loan Debt does not
occur upon the effective date of the plan of reorganization for, or conclusion
of, the Insolvency or Liquidation Proceeding, then the Notes Secured Parties
agree that any such claim they hold under Section 507(b) arising from any lack
of adequate protection of their interests in Revolving Loan Priority Collateral
may be satisfied under a plan of reorganization in any combination of payment or
property having a value as of the effective date of such plan equal to the
allowed amount of such claim under Section 507(b) arising from any lack of
adequate protection of their interests in Revolving Loan Priority
Collateral.  If and to the extent such additional or replacement Liens are
insufficient to provide adequate protection of the interests of the Revolving
Loan Secured Parties in the Notes Priority Collateral, then the Revolving Loan
Secured Parties shall be entitled to assert a claim under Section 507(b) of the
Bankruptcy Code in the amount of any such insufficiency; provided, however,
that, any such claim under Section 507(b) shall be subordinate in right of
payment of any claim under Section 507(b) of Notes Secured Parties arising from
any lack of adequate protection of their interests in Notes Priority Collateral
and, if the Discharge of Notes Debt does not occur upon the effective date of
the plan of reorganization for, or conclusion of, the Insolvency or Liquidation
Proceeding, then the Revolving Loan Secured Parties agree that any such claim
they hold under Section 507(b) may be satisfied under a plan of reorganization
in any combination of payment or property having a value as of the effective
date of such plan equal to the allowed amount of such claim under Section
507(b).  Except as otherwise provided in this Section 6.2 and Section 6.4, (a)
no Revolving Loan Secured Party may seek or assert any right it may have for
adequate protection of its interest in the Notes Priority Collateral without the
prior written consent of the Notes Secured Parties, and (b) no Notes Secured
Party may seek or assert any right it may have for adequate protection of its
interest in the Revolving Loan Priority Collateral without the written consent
of the Revolving Loan Secured Parties.
 
 
23

--------------------------------------------------------------------------------

 
 
6.3           Sale of Collateral; Waivers.  The Notes Secured Parties shall
consent and not otherwise object to a sale or other disposition of any Revolving
Loan Priority Collateral under the Bankruptcy Code, including Sections 363, 365
and 1129, free and clear of any Liens thereon securing Notes Debt, if the
Revolving Loan Secured Parties have consented to such sale or other
disposition.  The Revolving Loan Secured Parties shall consent and not otherwise
object to a sale or other disposition of any Notes Priority Collateral under the
Bankruptcy Code, including Sections 363, 365 and 1129, free and clear of any
Liens thereon securing Revolving Loan Debt, if the Notes Secured Parties have
consented to such sale or other disposition.  Nothing in this Section 6.3 shall
preclude any Secured Party from seeking to be the purchaser, assignee or other
transferee of any Collateral in connection with any such sale or other
disposition of Collateral under the Bankruptcy Code.  The Notes Secured Parties
agree that the Revolving Loan Secured Parties shall have the right to credit bid
under Section 363(k) of the Bankruptcy Code with respect to, or otherwise object
to any such sale or other disposition of, the Revolving Loan Priority Collateral
and the Revolving Loan Secured Parties agree that the Notes Secured Parties
shall have the right to credit bid under Section 363(k) of the Bankruptcy Code
with respect to, or otherwise object to any such sale or other disposition of,
the Notes Priority Collateral; provided, however, that, the Secured Parties
shall not be deemed to have agreed to any “credit bid” by other Secured Parties
in connection with the sale or other disposition of Collateral consisting of
both Notes Priority Collateral and Revolving Loan Priority Collateral.
 
6.4           Permitted Adequate Protection Payments.
 
(a)           Notwithstanding anything herein to the contrary, (3) the Notes
Secured Parties may seek post-petition interest and/or adequate protection
payments in any Insolvency or Liquidation Proceeding with respect to the Notes
Priority Collateral or the Revolving Loan Priority Collateral, and the Revolving
Loan Secured Parties may not oppose such motions and (4) the Revolving Loan
Secured Parties may seek post-petition interest and/or adequate protection
payments in any Insolvency or Liquidation Proceeding with respect to the
Revolving Loan Priority Collateral or the Notes Priority Collateral, and the
Notes Secured Parties may not oppose such motions.
 
 
24

--------------------------------------------------------------------------------

 
 
(b)           With respect to any post-petition interest and/or adequate
payments sought by the Notes Secured Parties in an Insolvency or Liquidation
Proceeding based upon the value or diminution in value of the Notes Secured
Parties’ interest in Revolving Loan Priority Collateral, if the Notes Secured
Parties receive such payments from the proceeds of Revolving Loan Priority
Collateral or any Revolver DIP Financing permitted under Section 6.1, and the
Discharge of Revolving Loan Debt does not occur upon the effectiveness of the
plan of reorganization for, or conclusion of, that Insolvency or Liquidation
Proceeding, then, (5) the Maximum Priority Revolving Loan Debt amount shall be
deemed increased to the extent necessary so as include advances made under any
Revolver DIP Financing for payments to the Notes Secured Parties under this
Section 6.4 and (6) the Notes Secured Parties shall pay over to the Revolving
Loan Secured Parties an amount equal to the lesser of (a) such post-petition
interest and/or adequate protection payments and (b) the amount of the Revolving
Loan Debt remaining unpaid upon the effectiveness of the plan of reorganization
or conclusion of the Insolvency or Liquidation Proceeding; provided, that, to
the extent any portion of the amount remaining unpaid in cash represents
consideration received by the Revolving Loan Secured Parties in the form of
promissory notes, equity or other property, equal in value to the cash paid in
respect of the amount to be paid over to the Revolving Loan Secured Parties
(which notes, equity or other property do not constitute Discharge of Revolving
Loan Debt), the Revolving Loan Secured Parties shall, upon receipt of such
amount from the Notes Secured Parties, transfer those promissory notes, equity
or other property, pro rata, equal in value to the cash paid in respect of such
amounts to the Notes Secured Parties in exchange for the amounts paid over by
them to the Revolving Loan Secured Parties.  The obligations of the Notes
Secured Parties under the preceding sentence shall be several and not joint, and
in no event shall any Notes Secured Party be obligated to pay any amount or
turnover any property not received by or on behalf of such Notes Secured
Party.  For purposes of clarity, any adequate protection payments sought or
obtained on account of any diminution in value of the Notes Priority Collateral
shall be subject to the provisions of Section 6.4(a) but not this Section
6.4(b).
 
(c)           With respect to any post-petition interest and/or adequate
payments sought by the Revolving Loan Secured Parties in an Insolvency or
Liquidation Proceeding based upon the value or diminution in value of the
Revolving Loan Secured Parties’ interest in Notes Priority Collateral, if the
Revolving Loan Secured Parties receive such payments from the proceeds of Notes
Priority Collateral or any Notes DIP Financing permitted under Section 6.1, and
the Discharge of Notes Debt does not occur upon the effectiveness of the plan of
reorganization for, or conclusion of, that Insolvency or Liquidation Proceeding,
then, the Revolving Loan Secured Parties shall pay over to the Notes Secured
Parties an amount equal to the lesser of (i) such post-petition interest and/or
adequate protection payments and (ii) the amount of the Notes Debt remaining
unpaid upon the effectiveness of the plan of reorganization or conclusion of the
Insolvency or Liquidation Proceeding; provided, that, to the extent any portion
of the amount remaining unpaid in cash represents consideration received by the
Notes Secured Parties in the form of promissory notes, equity or other property,
equal in value to the cash paid in respect of the amount to be paid over to the
Notes Secured Parties (which notes, equity or other property do not constitute
Discharge of Notes Debt), the Notes Secured Parties shall, upon receipt of such
amount from the Revolving Loan Secured Parties, transfer those promissory notes,
equity or other property, pro rata, equal in value to the cash paid in respect
of such amounts to the Revolving Loan Secured Parties in exchange for the
amounts paid over by them to the Notes Secured Parties.  The obligations of the
Revolving Loan Secured Parties under the preceding sentence shall be several and
not joint, and in no event shall any Revolving Loan Secured Party be obligated
to pay any amount or turnover any property not received by or on behalf of such
Revolving Loan Secured Party.  For purposes of clarity, any adequate protection
payments sought or obtained on account of any diminution in value of the
Revolving Loan Priority Collateral shall be subject to the provisions of Section
6.4(a) but not this Section 6.4(c).
 
 
25

--------------------------------------------------------------------------------

 
 
6.5           Relief from the Automatic Stay.  Notes Agent, for itself and on
behalf of the other Notes Secured Parties, agrees that, so long as the Discharge
of Revolving Loan Debt has not occurred, no Notes Secured Party shall, without
the prior written consent of the Revolving Loan Secured Parties, seek or request
relief from or modification of the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of any part of the Revolving
Loan Priority Collateral or any proceeds thereof; provided, that, in the event
the Revolving Loan Secured Parties seek or request relief from or modification
of the automatic stay or any other stay in any Insolvency or Liquidation
Proceeding in respect of Revolving Loan Priority Collateral, the Revolving Loan
Secured Parties agree that the Notes Secured Parties may seek or request similar
relief to that sought by the Revolving Loan Secured Parties so that the Notes
Secured Parties may seek to exercise their rights and remedies under the Notes
Documents and against such Collateral subject to the provisions of this
Agreement.  The Revolving Loan Secured Parties agree that, so long as the
Discharge of Notes Debt has not occurred, no Revolving Loan Secured Party shall,
without the prior written consent of the Notes Secured Parties, seek or request
relief from or modification of the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of any part of the Notes
Priority Collateral or any proceeds thereof; provided, that, in the event Notes
Secured Parties seek or request relief from or modification of the automatic
stay or any other stay in any Insolvency or Liquidation Proceeding, the Notes
Secured Parties agree that the Revolving Loan Secured Parties may seek or
request similar relief to that sought by the Notes Secured Parties so that the
Revolving Loan Secured Parties may seek to exercise their rights and remedies
under the Revolving Loan Documents and against such Collateral subject to the
provisions of this Agreement.
 
6.6           Reorganization Securities.  If, in any Insolvency or Liquidation
Proceeding, debt obligations of any reorganized Grantor secured by Liens upon
any property of such reorganized Grantor are distributed, pursuant to a plan of
reorganization, on account of both the Revolving Loan Debt and the Notes Debt,
then, to the extent the debt obligations distributed on account of the Revolving
Loan Debt and on account of the Notes Debt are secured by Liens upon the same
assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.
 
6.7           No Challenges to Claims.
 
(a)           Notes Agent, for itself and on behalf of the other Notes Secured
Parties, agrees that no Notes Secured Party shall oppose or seek to challenge
any claim by any Revolving Loan Secured Party for allowance in any Insolvency or
Liquidation Proceeding of any Revolving Loan Debt, including those consisting of
post-petition interest, fees or expenses.
 
 
26

--------------------------------------------------------------------------------

 
 
(b)           Revolving Loan Agent, for itself and on behalf of the other
Revolving Loan Secured Parties, agrees that no Revolving Loan Secured Party
shall oppose or seek to challenge any claim by any Notes Secured Party for
allowance in any Insolvency or Liquidation Proceeding of any Notes Debt,
including those consisting of post-petition interest, fees or expenses.
 
6.8           Certain Waivers as to Section 1111(b)(2) of Bankruptcy
Code.  Notes Agent, for itself and on behalf of the other Notes Secured Parties,
waives any claim any Notes Secured Party may hereafter have against any
Revolving Loan Secured Party arising out of the election by any Revolving Loan
Secured Party of the application of Section 1111(b)(2) of the Bankruptcy Code,
or any comparable provision of any other Bankruptcy Law.  The Revolving Loan
Secured Parties waive any claim they may hereafter have against any Notes
Secured Party arising out of the election by any Notes Secured Party of the
application of Section 1111(b)(2) of the Bankruptcy Code or any comparable
provision of any other Bankruptcy Law.
 
6.9           Separate Grants of Security and Separate Classes.  Each of the
parties hereto irrevocably acknowledges and agrees that x) the claims and
interests of the Revolving Loan Secured Parties and the Notes Secured Parties
are not “substantially similar” within the meaning of Section 1122 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, xi)
the grants of the Liens to secure the Revolving Loan Debt and the grants of the
Liens to secure the Notes Debt constitute two separate and distinct grants of
Liens, xii) the Revolving Loan Secured Parties rights in the Collateral are
fundamentally different from the Notes Secured Parties’ rights in the Collateral
and xiii) as a result of the foregoing, among other things, the Revolving Loan
Debt and the Notes Debt must be separately classified in any plan of
reorganization proposed or adopted in any Insolvency or Liquidation Proceeding.
 
6.10         Survival After Bankruptcy.  This Agreement shall be applicable both
before and after the institution of any Insolvency or Liquidation Proceeding
involving any Grantor, including, without limitation, the filing of any petition
by or against any Grantor under the Bankruptcy Code or under any other
Bankruptcy Law and all converted or subsequent cases in respect thereof, and all
references herein to any Grantor shall be deemed to apply to the trustee for
such Grantor and such Grantor as debtor-in-possession.  The relative rights of
the Revolving Loan Secured Parties and the Notes Secured Parties in or to any
distributions from or in respect of any Collateral or proceeds shall continue
after the institution of any Insolvency or Liquidation Proceeding involving any
Grantor, including, without limitation, the filing of any petition by or against
any Grantor under the Bankruptcy Code or under any other Bankruptcy Law and all
converted cases and subsequent cases, on the same basis as prior to the date of
such institution, subject to any court order approving the financing of, or use
of Revolving Loan Cash Collateral by, any Grantor as debtor-in-possession, or
any other court order affecting the rights and interests of the parties hereto
not in conflict with this Agreement.  This Agreement shall constitute a
subordination agreement for the purposes of Section 510(a) of the Bankruptcy
Code and shall be enforceable in any Insolvency or Liquidation Proceeding in
accordance with its terms.
 
 
27

--------------------------------------------------------------------------------

 
 
6.11         Preference Issues.  If any Revolving Loan Secured Party is required
in any Insolvency or Liquidation Proceeding or otherwise to turn over or
otherwise pay to the estate of any Grantor or any other person any amount (a
“Recovery”), then the Revolving Loan Debt shall be reinstated to the extent of
such Recovery and the Revolving Loan Secured Parties shall be entitled to a
Discharge of Revolving Loan Debt with respect to all such recovered amounts.  If
any Notes Secured Party is required in any Insolvency or Liquidation Proceeding
or otherwise to turn over or otherwise pay to the estate of any Grantor or any
other person any Recovery, then the Notes Debt shall be reinstated to the extent
of such Recovery and the Notes Secured Parties shall be entitled to a Discharge
of Notes Debt with respect to all such recovered amounts.  If this Agreement
shall have been terminated prior to any Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto from such date of reinstatement.
 
6.12         Other Bankruptcy Laws.  In the event that an Insolvency or
Liquidation Proceeding is filed in a jurisdiction other than the United States
or is governed by any Bankruptcy Law other than the Bankruptcy Code, each
reference in this Agreement to a section of the Bankruptcy Code shall be deemed
to refer to the substantially similar or corresponding provision of the
Bankruptcy Law applicable to such Insolvency or Liquidation Proceeding, or, in
the absence of any specific similar or corresponding provision of Bankruptcy
Law, such other general Bankruptcy Law as may be applied in order to achieve
substantially the same result as would be achieved under each applicable section
of the Bankruptcy Code.
 
Section 7.              Noteholders’ Purchase Option
 
7.1           Notice of Exercise.  At any time following the occurrence and
during the continuance of a Triggering Event, Notes Agent, for itself and on
behalf of the other Notes Secured Parties, shall have the option at any time
upon five (5) Business Days’ prior written notice to Revolving Loan Agent to
purchase all, but not part (other than the exclusion, at the purchasers’ option,
of the amount of Revolving Loan Debt that exceeds the Maximum Priority Revolving
Loan Debt), of the Revolving Loan Debt from the Revolving Loan Secured
Parties.  Such notice from Notes Agent to Revolving Loan Agent shall be
irrevocable.
 
7.2           Pro Rata Offer.  The Notes Secured Parties agree, solely as among
themselves, that upon the occurrence of any Triggering Event and any
contemplation of a potential exercise of the Noteholders’ option to purchase
pursuant to this Section 7, the Notes Agent shall send a notice to all
Noteholders giving each of them the option to purchase at least their pro rata
share of the Revolving Loan Debt elected for purchase in accordance with Section
7.1 (the “Revolving Loan Purchase Amount”).  No Noteholder shall be required to
participate in any purchase offer hereunder, and each Notes Secured Party
acknowledges and agrees that a purchase offer may be made by any or all of the
Notes Secured Parties, subject to the requirements of the preceding
sentence.  The provisions of this Section 7.2 are intended solely for the
benefit of the Notes Secured Parties and may be modified, amended or waived by
them without the approval of the B&L Supply, any other Grantor, any Revolving
Loan Secured Party, or otherwise.
 
 
28

--------------------------------------------------------------------------------

 
 
7.3           Purchase and Sale.  On the date specified by Notes Agent in such
written notice (which shall not be less than five (5) nor more than thirty (30)
Business Days after the receipt by Revolving Loan Agent of the irrevocable
notice from Notes Agent of the Notes Secured Parties’ election to exercise the
purchase option), Revolving Loan Agent and the Revolving Loan Lenders shall sell
to the participating Noteholders (the “Purchasing Noteholders”), and the
Purchasing Noteholders shall purchase from the Revolving Loan Secured Parties
(the “Revolving Loan Debt Purchase”), the Revolving Loan Purchase Amount as set
forth in such written notice; provided, that, Revolving Loan Agent and the
Revolving Loan Lenders shall retain all rights xiv) to receive payments in
respect of any the Revolving Loan Debt in excess of the Revolving Loan Purchase
Amount, if any (such obligations referred to herein as the “Retained Revolving
Loan Debt”), and xv) to continue to be indemnified or held harmless by the
Grantors in accordance with the terms of the Revolving Loan Documents.  In
connection with the Revolving Loan Debt Purchase, each Revolving Loan Lender and
each Purchasing Noteholder shall execute and deliver an assignment and
acceptance agreement, in form reasonably acceptable to all signatories, pursuant
to which, among other things, each Revolving Loan Lender shall assign to the
Purchasing Noteholders such Revolving Loan Lender’s pro rata share of the
Commitments and Revolving Loan Debt relating to the Revolving Loan Debt
Purchase.  In addition to and not in limitation of the foregoing, (1)
contemporaneously with the consummation of the Revolving Loan Debt Purchase,
Revolving Loan Agent shall resign as the “Agent” under the Revolving Loan
Documents (and shall execute and deliver all such documents and instruments
reasonably requested by Notes Agent and/or Purchasing Noteholders to assign and
transfer any Collateral, together with any and all rights under third-party
agreements related to Collateral and/or access thereto, to the applicable
successor Agent and to maintain the validity, perfection and priority of the
Liens on the Collateral in favor of the successor Agent) and Notes Agent or such
other Person as the Purchasing Noteholders shall designate, shall be designated
as the successor “Agent” under the Revolving Loan Documents, and (2) from and
after the Revolving Loan Purchase Date, solely to the extent that the amount of
the Retained Revolving Loan Debt is greater than zero, each of the Revolving
Loan Lenders who execute and deliver an assignment and acceptance agreement with
the Purchasing Noteholders (the “Revolving Loan Transferring Lenders”) shall
continue to be, and shall have all rights and remedies of, a “Lender” under the
Revolving Loan Documents to the extent of their pro rata share of the Retained
Revolving Loan Debt; except, that, each such Revolving Loan Transferring Lender
shall have no further obligation whatsoever to make any loans, advances or other
financial accommodations to or for the benefit of any Grantor under any
Revolving Loan Documents and each such Revolving Loan Transferring Lender shall
execute an amendment acknowledging that such Retained Revolving Loan Debt is a
last-out tranche, payable only after all of the Notes Debt and other Revolving
Loan Debt is paid in full.  Interest and other amounts with respect to the
Retained Revolving Loan Debt shall continue to be paid in accordance with the
terms of the Revolving Loan Documents, and the Retained Revolving Loan Debt
shall continue to be secured by the Collateral on a junior basis to all other
Revolving Loan Debt and all Notes Debt.  Revolving Loan Agent, for itself and on
behalf of the Revolving Loan Lenders, hereby represents and warrants that, as of
the date hereof, no approval of any court or other regulatory or governmental
authority is required for the Revolving Loan Debt Purchase.
 
 
29

--------------------------------------------------------------------------------

 
 
7.4           Payment of Purchase Price.
 
(a)           Upon the effective date of the Revolving Loan Debt Purchase (the
“Revolving Loan Purchase Date”), the Purchasing Noteholders shall (3) pay to
Revolving Loan Agent, for the benefit of the Revolving Loan Lenders, as the
purchase price therefor, the full amount of the Revolving Loan Purchase Amount
then outstanding and unpaid, (4) without duplication, and to the extent included
in the Revolving Loan Purchase Amount, furnish or cause to be furnished to
Revolving Loan Agent cash collateral in a manner and in such amounts as
Revolving Loan Agent determines is reasonably necessary to secure Revolving Loan
Agent in connection with any issued and outstanding letters of credit and Bank
Product Obligations provided by the Revolving Loan Secured Parties (including,
without limitation, letters of credit that Revolving Loan Agent has arranged to
be provided by third parties pursuant to the financing arrangements of the
Revolving Loan Secured Parties with Grantors) to Grantors (but not in any event
in an amount greater than one hundred five (105%) percent of the aggregate
undrawn face amount of such letters of credit), and (5) agree to indemnify and
hold harmless the Revolving Loan Secured Parties from and against any loss,
liability, claim, damage or expense (including reasonable fees and expenses of
legal counsel) arising out of any claim asserted by a third party in respect of
the Revolving Loan Debt (other than the Retained Revolving Loan Debt) as a
direct result of any acts by Notes Agent or any other Notes Secured Party
occurring after the Revolving Loan Purchase Date, to the extent found by a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Notes Secured Party.
 
(b)           Subsequent to the Revolving Loan Purchase Date, after the payment
in full in cash of the Notes Debt and the payment in full in cash of the
Revolving Loan Debt purchased by the Purchasing Noteholders pursuant to this
Section 7, including principal, interest and fees thereon and costs and expense
of collection thereof (including reasonable attorneys’ fees and legal expenses),
the Notes Secured Parties shall remit to Revolving Loan Agent, for itself and
for the benefit of the Revolving Loan Lenders, any sums or amounts received by
Notes Agent or any Notes Secured Party from any Grantor or from any Collateral,
for application to the full amount of all Retained Revolving Loan Debt
outstanding and unpaid (together with interest thereon at the highest applicable
rate set forth in the Revolving Loan Agreement as in effect on the date of the
purchase), which sums or amounts shall be remitted within three (3) Business
Days after receipt thereof by Notes Agent or any such Notes Secured Party. Such
purchase price and cash collateral shall be remitted by wire transfer in federal
funds to such bank account of Revolving Loan Agent in New York, New York, as
Revolving Loan Agent may designate in writing to Notes Agent for such
purpose.  Interest shall be calculated to but excluding the Business Day on
which such purchase and sale shall occur if the amounts so paid by Notes Agent
to the bank account designated by Revolving Loan Agent are received in such bank
account prior to 12:00 noon, New York City time, and interest shall be
calculated to and including such Business Day if the amounts so paid by the
Notes Secured Parties to the bank account designated by Revolving Loan Agent are
received in such bank account later than 1:00 p.m., New York City time.
 
7.5           Representations Upon Purchase and Sale.  Such Revolving Loan Debt
Purchase shall be expressly made without representation or warranty of any kind
by Revolving Loan Agent or any Revolving Loan Secured Party as to the Revolving
Loan Debt or otherwise and without recourse to the Revolving Loan Secured
Parties; except, that, the Revolving Loan Lender that is transferring such
Revolving Loan Debt shall represent and warrant: xvi) the amount of the
Revolving Loan Debt being purchased from it, xvii) that such Revolving Loan
Lender owns the Revolving Loan Debt free and clear of any Liens or encumbrances
and xviii) that such Revolving Loan Lender has the right to assign such
Revolving Loan Debt and the assignment is duly authorized.
 
 
30

--------------------------------------------------------------------------------

 
 
7.6           Notice from Revolving Loan Agent Prior to Revolving Loan Lien
Enforcement Action.  In the absence of Exigent Circumstances, Revolving Loan
Agent, for itself and on behalf of the Revolving Loan Secured Parties, agrees
that it will give Notes Agent ten (10) Business Days’ prior written notice of
its intention to commence the exercise of any Revolving Loan Lien Enforcement
Action against the Collateral.  In the event that during such ten (10) Business
Day period, Notes Agent shall send to Revolving Loan Agent the irrevocable
notice of the Notes Secured Parties’ intention to exercise the purchase option
given by the Revolving Loan Secured Parties to the Notes Secured Parties under
this Section 7, the Revolving Loan Secured Parties shall not commence a
Revolving Loan Lien Enforcement Action (provided, that, continuing collection of
accounts receivable and other actions permitted under the Revolving Loan
Documents when no Revolving Loan Event of Default exists shall not be prohibited
hereunder); provided, further, that, the Revolving Loan Secured Parties’
forbearance as aforesaid shall terminate if an Exigent Circumstance shall exist
(in which case,  Revolving Loan Agent agrees to provide prompt notice of such
Exigent Circumstance to Notes Agent and agrees to consult with Notes Agent prior
to the commencement of any Revolving Loan Lien Enforcement Action deemed
necessary by Revolving Loan Agent unless such Exigent Circumstances require
otherwise) or if the purchase and sale with respect to the Revolving Loan Debt
provided for herein shall not have closed within thirty (30) Business Days after
the receipt by Revolving Loan Agent of the irrevocable notice from Notes Agent,
and the Revolving Loan Secured Parties shall not have received payment in full
of the Revolving Loan Purchase Amount as provided for herein within such thirty
(30) Business Day period.
 
Section 8.               Access and Use of Notes Priority Collateral
 
8.1           Access and Use Rights of Revolving Loan Agent.  In the event that
Notes Agent shall acquire control or possession of any of the Notes Priority
Collateral or shall, through the exercise of remedies under the Notes Documents
or otherwise, sell any of the Notes Priority Collateral to any third party (a
“Third Party Purchaser”), Notes Agent shall permit Revolving Loan Agent (or
require as a condition of such sale to the Third Party Purchaser that the Third
Party Purchaser agree to permit the Revolving Collateral Agent), at Revolving
Loan Agent’s option and in accordance with applicable law, and at the expense of
the Revolving Secured Parties:  xix) to enter and use any or all of the Notes
Priority Collateral under such control or possession (or sold to a Third Party
Purchaser) consisting of real property and the improvements, structures,
buildings thereon and all related rights during normal business hours or in
order to inspect, remove or take any action with respect to the Revolving Loan
Priority Collateral or to enforce Revolving Loan Agent’s rights with respect
thereto, including, but not limited to, the examination and removal of Revolving
Loan Priority Collateral and the examination and duplication of the books and
records of any Grantor related to the Revolving Loan Priority Collateral, or to
otherwise handle, deliver, ship, transport, deal with or dispose of any
Revolving Loan Priority Collateral, such right to include, without limiting the
generality of the foregoing, the right to conduct one or more public or private
sales or auctions thereon; and xx) use any of the Notes Priority Collateral
under such control or possession (or sold to a Third Party Purchaser) consisting
of equipment (including computers or other data processing equipment related to
the storage or processing of records, documents or files pertaining to the
Revolving Loan Priority Collateral) or other equipment to handle, deal with or
dispose of any Revolving Loan Priority Collateral pursuant to the rights of
Revolving Loan Agent and the other Revolving Loan Secured Parties as set forth
in the Revolving Loan Documents, the UCC of any applicable jurisdiction and
other applicable law.  Notes Agent shall not have any responsibility or
liability for the acts or omissions of Revolving Loan Agent or any of the other
Revolving Loan Secured Parties, and Revolving Loan Agent and the other Revolving
Loan Secured Parties shall not have any responsibility or liability for the acts
or omissions of Notes Agent, in each case arising in connection with such other
Person’s use and/or occupancy of any of the Notes Priority Collateral.  The
rights of Revolving Loan Agent set forth in clauses (a) and (b) above as to the
Notes Priority Collateral (collectively, the “Access and Use Rights”) shall be
irrevocable and shall continue at Revolving Loan Agent’s option for a period of
one hundred and twenty (120) days as to any such Notes Priority Collateral from
the date on which Notes Agent has notified Revolving Loan Agent that Notes Agent
has acquired possession or control of such Notes Priority Collateral.  The time
periods set forth herein shall be tolled during the pendency of any proceeding
of a Grantor under the U.S. Bankruptcy Code or other proceedings pursuant to
which Revolving Loan Agent is effectively stayed from enforcing its rights
against the Revolving Loan Priority Collateral.  In no event shall Notes Agent
or any of the Notes Secured Parties take any action to interfere, limit or
restrict the Access and Use Rights of Revolving Loan Agent or the exercise of
such rights by Revolving Loan Agent pursuant to this Section 8.1 prior to the
expiration of such periods.
 
 
31

--------------------------------------------------------------------------------

 
 
8.2           Responsibilities of Revolving Loan Secured Parties.  During the
period of actual occupation, use and/or control by Revolving Loan Agent of any
Notes Priority Collateral (or any assets or property subject to a leasehold
interest constituting Notes Priority Collateral), the Revolving Secured Parties
shall be obligated xxi) to reimburse the Notes Secured Parties any incremental
additional amounts required to be paid in respect of increases in utilities,
taxes and all other operating costs of such Notes Priority Collateral as a
result of the use thereof by Revolving Loan Agent that Notes Agent or the other
Notes Secured Parties would not have had to pay or be responsible for but for
the use thereof by Revolving Loan Agent pursuant to its rights hereunder during
any such period of actual occupation, use and/or control to the extent the same
are actually paid by the Notes Secured Parties, xxii) to repair at their expense
any physical damage to such Notes Priority Collateral resulting from such
occupancy, use and/or control, and to leave such Notes Priority Collateral in
substantially the same condition as it was at the commencement of such
occupancy, use and/or control (ordinary wear and tear excepted), and xxiii) to
deliver to Notes Agent a certificate of insurance showing property and liability
coverage reasonably satisfactory to Notes Agent on such Notes Priority
Collateral during any such period of actual occupation, use and/or control
thereof by Revolving Loan Agent and naming Notes Agent as an additional named
insured.  Without limiting the rights granted in this section, Revolving Loan
Agent and the other Revolving Loan Secured Parties shall cooperate with the
Notes Secured Parties in connection with any efforts made by Notes Agent or the
Notes Secured Parties to sell the Notes Priority Collateral.
 
8.3           Intellectual Property.  In addition to and not in limitation of
Section 8.1, in connection with any enforcement action by Revolving Loan Agent,
Notes Agent hereby grants to Revolving Loan Agent a non-exclusive, irrevocable
royalty free license with respect to any Intellectual Property necessary to
realize upon any Revolving Loan Priority Collateral for the purpose of effecting
such realization.  Notwithstanding anything to the contrary contained herein,
any purchaser or assignee of Revolving Loan Priority Collateral pursuant to the
exercise by Revolving Loan Agent of any of its rights or remedies with respect
thereto shall have the right to sell or otherwise dispose of any such Revolving
Loan Priority Collateral to which any such Intellectual Property is affixed.
 
 
32

--------------------------------------------------------------------------------

 
 
Section 9.              Reliance; Waivers; etc.
 
9.1           Reliance.
 
(a)           The consent by the Revolving Loan Secured Parties to the execution
and delivery of the Notes Documents and the grant to Notes Agent on behalf of
the Notes Secured Parties of a Lien on the Collateral and all loans and other
extensions of credit made or deemed made on and after the date hereof by the
Revolving Loan Secured Parties to any Grantor shall be deemed to have been given
and made in reliance upon this Agreement.
 
(b)           The consent by the Notes Secured Parties to the execution and
delivery of the Revolving Loan Documents and the grant to Revolving Loan Agent
on behalf of the Revolving Loan Secured Parties of a Lien on the Collateral and
all loans and other extensions of credit made or deemed made on and after the
date hereof by the Notes Secured Parties to any Grantor shall be deemed to have
been given and made in reliance upon this Agreement.
 
9.2           No Warranties or Liability.
 
(a)           Notes Agent, for itself and on behalf of the other Notes Secured
Parties, acknowledges and agrees that each of Revolving Loan Agent and the other
Revolving Loan Secured Parties have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Revolving Loan
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. Notes Agent agrees, for itself and on behalf of the other Notes
Secured Parties, that the Revolving Loan Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
Revolving Loan Documents in accordance with law and as they may otherwise, in
their sole discretion, deem appropriate, and the Revolving Loan Secured Parties
may manage their loans and extensions of credit without regard to any rights or
interests that Notes Agent or any of the other Notes Secured Parties have in the
Collateral or otherwise, except as otherwise provided in this Agreement. Neither
Revolving Loan Agent nor any of the other Revolving Loan Secured Parties shall
have any duty to Notes Agent or any of the other Notes Secured Parties to act or
refrain from acting in a manner which allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with any
Grantor (including the Notes Documents), regardless of any knowledge thereof
which they may have or with which they may be charged.
 
(b)           Revolving Loan Agent, for itself and on behalf of the other
Revolving Loan Secured Parties, acknowledges and agrees that each of Notes Agent
and the other Notes Secured Parties have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the Notes
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. Revolving Loan Agent agrees, for itself and on behalf of the
other Revolving Loan Secured Parties, that the Notes Secured Parties will be
entitled to manage and supervise their respective loans and extensions of credit
under the Notes Documents in accordance with law and as they may otherwise, in
their sole discretion, deem appropriate, and the Notes Secured Parties may
manage their loans and extensions of credit without regard to any rights or
interests that Revolving Loan Agent or any of the other Revolving Loan Secured
Parties have in the Collateral or otherwise, except as otherwise provided in
this Agreement.  Neither Notes Agent nor any of the other Notes Secured Parties
shall have any duty to Revolving Loan Agent or any of the other Revolving Loan
Secured Parties to act or refrain from acting in a manner which allows, or
results in, the occurrence or continuance of an event of default or default
under any agreements with any Grantor (including the Revolving Loan Documents),
regardless of any knowledge thereof which they may have or with which they may
be charged.
 
 
33

--------------------------------------------------------------------------------

 
 
9.3           No Waiver of Lien Priorities.
 
(a)           No right of Revolving Loan Agent or any of the other Revolving
Loan Secured Parties to enforce any provision of this Agreement or any of the
Revolving Loan Documents shall at any time in any way be prejudiced or impaired
by any act or failure to act on the part of any Grantor or by any act or failure
to act by Revolving Loan Agent or any other Revolving Loan Secured Party, or by
any noncompliance by any Person with the terms, provisions and covenants of this
Agreement, any of the Revolving Loan Documents or any of the Notes Documents,
regardless of any knowledge thereof which Revolving Loan Agent or any of the
other Revolving Loan Secured Parties may have or be otherwise charged with.
 
(b)           No right of Notes Agent or any of the other Notes Secured Parties
to enforce any provision of this Agreement or any of the Notes Documents shall
at any time in any way be prejudiced or impaired by any act or failure to act on
the part of any Grantor or by any act or failure to act by Notes Agent or any
other Notes Secured Party, or by any noncompliance by any Person with the terms,
provisions and covenants of this Agreement, any of the Notes Documents or any of
the Revolving Loan Documents, regardless of any knowledge thereof which Notes
Agent or any of the other Notes Secured Parties may have or be otherwise charged
with.
 
(c)           Notes Agent agrees not to assert and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or otherwise claim the benefit of, any marshalling, appraisal, valuation or
other similar right that may otherwise be available under applicable law with
respect to the Collateral or any other similar rights a junior secured creditor
may have under applicable law.
 
(d)           Revolving Loan Agent agrees not to assert and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Collateral or any other similar rights a
junior secured creditor may have under applicable law.
 
9.4           Amendments to Documents.  Without in any way limiting the
generality of Section 9.3(a) above (but subject to the rights of the Grantors
under the Revolving Loan Documents or Note Documents), the Revolving Loan
Documents and the Notes Documents may be amended, supplemented or otherwise
modified, in each case, in accordance with the terms of both the Revolving Loan
Documents and the Notes Documents, and the Revolving Loan Debt and Notes Debt
may be refinanced, in each case, without notice to, or the consent (except to
the extent a consent is required to permit the transaction under any Revolving
Loan Document or any Notes Document) of the Revolving Loan Secured Parties or
the Notes Secured Parties, as the case may be, all without affecting the Lien
subordination or other provisions of this Agreement.
 
 
34

--------------------------------------------------------------------------------

 
 
Section 10.             Miscellaneous.
 
10.1         Conflicts.  In the event of any conflict between the provisions of
this Agreement and the provisions of the Revolving Loan Documents or the Notes
Documents, the provisions of this Agreement shall govern.
 
10.2         Continuing Nature of this Agreement; Severability.  This Agreement
shall continue to be effective until the first to occur of the Discharge of
Revolving Loan Debt and the Discharge of the Notes Debt.  This is a continuing
agreement of lien subordination and the Secured Parties may continue, at any
time and without notice to the other Secured Parties, to extend credit and other
financial accommodations and lend monies to or for the benefit of any Grantor
constituting Revolving Loan Debt and/or Notes Debt (as applicable) in reliance
hereof.  Each of Notes Agent, for itself and on behalf of the Notes Secured
Parties, and Revolving Loan Agent, for itself and on behalf of the Revolving
Loan Secured Parties, hereby waives any right it may have under applicable law
to revoke this Agreement or any of the provisions of this Agreement. The terms
of this Agreement shall survive, and shall continue in full force and effect, in
any Insolvency or Liquidation Proceeding. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.3         Refinancing.
 
(a)           Refinancing Permitted.  As an agreement among the Secured Parties
only and without prejudice to any rights of the Secured Parties under the
Revolving Loan Documents and Notes Documents, as applicable, the Revolving Loan
Debt and/or Notes Debt may be refinanced if (1) the terms and provisions of any
such refinancing debt, if instead implemented as modifications to the debt being
refinanced, could be effected without the consent of the Agent to the debt not
being refinanced, in accordance with the provisions of Section 9.4 hereof, and
(2) the holders of such indebtedness, or a duly authorized agent on their
behalf, agree in writing to be bound by the terms of this Agreement.  Revolving
Loan Agent, for itself and on behalf of the Revolving Loan Secured Parties, and
Notes Agent, for itself and on behalf of the Notes Secured Parties, agree, in
connection with any refinancing of the Revolving Loan Debt and/or the Notes Debt
permitted by this Section 10.3(a), promptly to enter into such documents and
agreements (including amendments or supplements to this Agreement) as Grantors
may reasonably request to reflect such refinancing; provided, that, the rights
and powers of the Secured Parties contemplated hereby shall not be affected
thereby.  References to refinance or refinancing in this Agreement shall include
any indebtedness that is refinanced, extended, renewed, defeased, amended,
modified, supplemented, restructured, replaced, refunded, or exchanged for other
indebtedness in whole or in part.
 
(b)           Effect of Refinancing.
 
 
35

--------------------------------------------------------------------------------

 
 
(i)            If substantially contemporaneously with the Discharge of
Revolving Loan Debt, B&L Supply refinances indebtedness outstanding under the
Revolving Loan Documents in accordance with the provisions of Section 10.3(a),
then after written notice to Notes Agent, (a) the indebtedness and other
obligations arising pursuant to such refinancing of the then outstanding
indebtedness under the Revolving Loan Documents shall automatically be treated
as Revolving Loan Debt for all purposes of this Agreement, including for
purposes of the Lien priorities and rights in respect of Collateral set forth
herein, (b) the credit agreement and the other loan documents evidencing such
new indebtedness shall automatically be treated as the Revolving Loan Agreement
and the Revolving Loan Documents for all purposes of this Agreement and (c) the
agent under the new Revolving Loan Agreement shall be deemed to be Revolving
Loan Agent for all purposes of this Agreement.  Upon receipt of notice of such
refinancing (including the identity of the new Revolving Loan Agent), Notes
Agent shall promptly enter into such documents and agreements (including
amendments or supplements to this Agreement) as B&L Supply or the new Revolving
Loan Agent may reasonably request in order to provide to the new Revolving Loan
Agent the rights of Revolving Loan Agent contemplated hereby.
 
(ii)           If substantially contemporaneously with the Discharge of Notes
Debt, B&L Supply refinances indebtedness outstanding under the Notes Documents
in accordance with the provisions of Section 10.3(a), then after written notice
to Revolving Loan Agent, (d) the indebtedness and other obligations arising
pursuant to such refinancing of the then outstanding indebtedness under the
Notes Documents shall automatically be treated as Notes Debt for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Collateral set forth herein, (e) the indenture, credit agreement and
the other loan or note documents evidencing such new indebtedness shall
automatically be treated as the Indenture and the Notes Documents for all
purposes of this Agreement and (f) the agent or trustee under the new Indenture
shall be deemed to be Notes Agent for all purposes of this Agreement.  Upon
receipt of notice of such refinancing (including the identity of the new Notes
Agent), Revolving Loan Agent shall promptly enter into such documents and
agreements (including amendments or supplements to this Agreement) as B&L Supply
or the new Notes Agent may reasonably request in order to provide to the new
Notes Agent the rights of Notes Agent contemplated hereby.
 
10.4         Amendments; Waivers.  No amendment or modification of any of the
provisions of this Agreement by Notes Agent or Revolving Loan Agent shall be
deemed to be made unless the same shall be in writing signed on behalf of both
of the Notes Agent and the Revolving Loan Agent (as directed pursuant to the
applicable Notes Documents or Revolving Loan Documents, as the case may be).  No
waiver of any of the provisions of this Agreement shall be deemed to be made
unless the same shall be in writing signed by the party making the same or its
authorized agent and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time. The Grantors shall not have any right
to consent to or approve any amendment, modification or waiver of any provision
of this Agreement except to the extent their rights or obligations are directly
adversely affected.
 
 
36

--------------------------------------------------------------------------------

 
 
10.5         Subrogation.
 
(a)           Notes Agent, for itself and on behalf of the Notes Secured
Parties, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Revolving Loan Debt has occurred.
 
(b)           Revolving Loan Agent, for itself and on behalf of the Revolving
Loan Secured Parties, hereby waives any rights of subrogation it may acquire as
a result of any payment hereunder until the Discharge of Notes Debt has
occurred.
 
10.6         Consent to Jurisdiction; Waivers.  The parties hereto consent to
the jurisdiction of the Supreme Court of the State of New York in New York
County and the United States District Court for the Southern District of New
York and consent that all service of process may be made by registered mail
directed to such party as provided in Section 10.7 below for such
party.  Service so made shall be deemed to be completed three (3) days after the
same shall be posted as aforesaid. The parties hereto waive any objection to any
action instituted hereunder based on forum non conveniens, and any objection to
the venue of any action instituted hereunder. Each of the parties hereto waives
any right it may have to trial by jury in respect of any litigation based on, or
arising out of, under or in connection with this Agreement or any other Loan
Document, or any course of conduct, course of dealing, verbal or written
statement or action of any party hereto.
 
10.7         Notices.  All notices to the Notes Secured Parties and the
Revolving Loan Secured Parties permitted or required under this Agreement may be
sent to Notes Agent and Revolving Loan Agent, respectively. Unless otherwise
specifically provided herein, any notice or other communication herein required
or permitted to be given shall be in writing and may be personally served,
electronically mailed or sent by courier service, facsimile transmission or U.S.
mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a facsimile transmission or electronic mail or
four (4) Business Days after deposit in the U.S. mail (registered or certified,
with postage prepaid and properly addressed). For the purposes hereof, the
addresses of the parties hereto shall be as set forth below, or, as to each
party, at such other address as may be designated by such party in a written
notice to all of the other parties.
 
Revolving Loan Agent:
Regions Bank
5001 Spring Valley Road, Suite 153-W
Dallas, Texas 75244
Attention:  Jon Eckhouse
Telephone:  972-383-7510
Facsimile:  972-383-7505
 

 
 
37

--------------------------------------------------------------------------------

 
 

   
with copies to:
Otterbourg, Steindler, Houston & Rosen, P.C.
230 Park Avenue
New York, New York 10169
Attention:  Mitchell M. Brand, Esq.
Telephone:  212-661-9100
Facsimile:  212-682-6104
 
   
Notes Agent:
Bank of New York Mellon Trust Company, N.A.
101 Barclay Street, 8W
New York, NY 10286
Attention: Corporate Trust Administration
Facsimile: 904-645-1921
 
with copies to:
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022-4834
Attention:  Marc Jaffe
Telephone:  (212) 906-1281
Facsimile:  (212) 751-4864



10.8         Further Assurances.
 
(a)           Notes Agent agrees that it shall, for itself and on behalf of the
Notes Secured Parties, take such further action and shall execute and deliver to
Revolving Loan Agent such additional documents and instruments (in recordable
form, if requested) as Revolving Loan Agent may reasonably request to effectuate
the terms of and the lien priorities contemplated by this Agreement.
 
(b)           Revolving Loan Agent agrees that it shall, for itself and on
behalf of the Revolving Loan Secured Parties, take such further action and shall
execute and deliver to Notes Agent such additional documents and instruments (in
recordable form, if requested) as Notes Agent may reasonably request to
effectuate the terms of and the lien priorities contemplated by this Agreement.
 
10.9         Waiver of Jury Trial.  EACH OF THE PARTIES HERETO WAIVES TRIAL BY
JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT.
 
10.10       Governing Law.  The validity, construction and effect of this
Agreement shall be governed by the internal laws of the State of New York but
excluding any principles of conflicts of law or any other rule of law that would
result in the application of the law of any jurisdiction other than the laws of
the State of New York.
 
10.11       Binding on Successors and Assigns.  This Agreement shall be binding
upon Revolving Loan Agent, the other Revolving Loan Secured Parties, Notes
Agent, the other Notes Secured Parties, Grantors and their respective permitted
successors and assigns.
 
 
38

--------------------------------------------------------------------------------

 
 
10.12       Specific Performance.
 
(a)           Revolving Loan Agent may demand specific performance of this
Agreement. Notes Agent, for itself and on behalf of the Notes Secured Parties,
hereby irrevocably waives any defense based on the adequacy of a remedy at law
and any other defense which might be asserted to bar the remedy of specific
performance in any action which may be brought by Revolving Loan Agent.
 
(b)           Notes Agent may demand specific performance of this Agreement.
Revolving Loan Agent, for itself and on behalf of the Revolving Loan Secured
Parties, hereby irrevocably waives any defense based on the adequacy of a remedy
at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by Notes Agent.
 
10.13       Section Titles; Time Periods.  The section titles contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of this Agreement.
 
10.14       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be an original and all of which shall together
constitute one and the same document.  Delivery of an executed counterpart of a
signature page of this Agreement or any document or instrument delivered in
connection herewith by facsimile transmission or electronic transmission (in pdf
format) shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.
 
10.15       Authorization.   By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.
 
10.16       No Third Party Beneficiaries.  This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and
their respective successors and assigns and shall inure to the benefit of each
of the holders of Revolving Loan Debt and Notes Debt. No other Person shall have
or be entitled to assert rights or benefits hereunder.
 
10.17       Additional Grantors.  B&L Supply shall cause each of its
subsidiaries that becomes a Grantor to acknowledge and consent to the terms of
this Agreement by causing such subsidiary to execute and deliver to the parties
hereto a Grantor Joinder, substantially in the form of Annex B hereto, pursuant
to which such subsidiary shall agree to be bound by the terms of the attached
Acknowledgment and Agreement to the same extent as if it had executed and
delivered same as of the date hereof.
 
 
39

--------------------------------------------------------------------------------

 
 
10.18       The Notes Collateral Agent. The Bank of New York Mellon Trust
Company, N.A., in its capacity as trustee under the Indenture, has been
appointed collateral agent (“Notes Collateral Agent”) for the Noteholders
pursuant to the Indenture.  It is expressly understood and agreed by the parties
to this Agreement that any authority conferred upon the Notes Agent hereunder is
subject to the terms of the delegation of authority made by the Noteholders to
the Notes Collateral Agent pursuant to the Indenture, and that the Notes
Collateral Agent has agreed to act (and any successor Notes Collateral Agent
shall act) as such hereunder only on the express conditions contained therein.
The Notes Collateral Agent shall have all rights, benefits, privileges,
indemnities and protections contained in the Indenture when acting in its
capacity as Notes Collateral Agent hereunder. Any successor Notes Collateral
Agent appointed pursuant to the Indenture shall be entitled to all the rights,
interests and benefits of the Notes Collateral Agent hereunder.
 
[Remainder of Page Intentionally Left Blank]
 
 
40

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
 
REVOLVING LOAN AGENT
 
NOTES AGENT
REGIONS BANK,
 as Revolving Loan Agent
 
By:           /s/ Jon Eckhouse
Name:      Jon Eckhouse
Title:        Vice President
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
 as Notes Agent
 
By:           /s/ Teresa Petta
Name:      Teresa Petta
Title:        Vice President

 
 
 
 
 
[Signature Page to Intercreditor Agreement-Bourland]
 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT AND AGREEMENT


Each of the undersigned hereby acknowledges and agrees to the representations,
terms and provisions of the Intercreditor Agreement among REGIONS BANK, in its
capacity as agent for the Revolving Loan Secured Parties (in such capacity, the
“Revolving Loan Agent”) and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., in
its capacity as agent for the Notes Secured Parties (in such capacity, “Notes
Agent”), of which this Acknowledgment and Agreement is a part.  By its signature
below, the undersigned agrees that it will, together with its successors and
assigns, be bound by the provisions hereof.
 
Each of the undersigned agrees that (a) if either the Revolving Loan Agent or
the Notes Agent holds Collateral it does so as bailee (under the UCC) for the
other and is hereby authorized to and may turn over to such other Secured Party
upon request therefor any such Collateral as provided in the Intercreditor
Agreement, and (b) it will execute and deliver such additional documents and
take such additional action as may be necessary in the reasonable opinion of the
Revolving Loan Agent or the Notes Agent to effectuate the provisions and
purposes of the foregoing Intercreditor Agreement.  B&L Supply agrees to provide
to the Notes Agent and the Revolving Loan Agent a copy of each Grantor Joinder
hereto executed and delivered pursuant to Section 10.17 of the Intercreditor
Agreement.
 
Each of the undersigned acknowledges and agrees that: although it may sign this
Agreement it is not a party hereto and does not and will not receive any right,
benefit, priority or interest under or because of the existence of the foregoing
Agreement, a breach by the undersigned of any of its obligations under the
Intercreditor Agreement or this Acknowledgment and Agreement will constitute an
Event of Default to the extent provided under the terms of each of the Revolving
Loan Agreement and the Indenture.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 

     
BOURLAND & LEVERICH SUPPLY CO. LLC
 
By:           /s/ David L. Laxton, III
Name:      David L. Laxton, III
Title:        Executive Vice President
               

 
 
 
 
 
[Signature Page to Acknowledgment to Intercreditor Agreement-Bourland]
 
 
 

--------------------------------------------------------------------------------

 
 
Annex A
to
Intercreditor Agreement
 
Revolving Loan Priority Collateral
 
All of each Grantor’s, now owned or hereafter acquired:
 
(a)           Accounts (as defined below);
 
(b)           Inventory (as defined below);
 
(c)           Related Intangibles (as defined below);
 
(d)           Receivables (as defined below);
 
(e)           tax refunds and tax refund claims;
 
(f)           investment property (as defined in the UCC) consisting of cash and
Cash Equivalents (as defined below);
 
(g)           ledgers, books of account, records, software, tapes, cards,
computer programs, computer disks or tapes, computer printouts, computer runs,
and other computer prepared information relating solely to any of the foregoing;
 
(h)           all deposit accounts (as defined in the UCC); and
 
(i)           products and Proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the foregoing Collateral.
 
 *  *  *  *  *
*  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *  *
 
“Account Debtor” shall mean any Person who is or who may become obligated to any
Grantor under, with respect to, or on account of an Account.
 
“Accounts” shall mean all present and future rights of an Grantor to payment of
a monetary obligation, whether or not earned by performance, which is not
evidenced by chattel paper or an instrument, (a) for Inventory that has been or
is to be sold, leased, licensed, assigned or otherwise disposed of, (b) for
services rendered or to be rendered, (c) for a secondary obligation supporting
the payment or performance of Accounts incurred or to be incurred, or (d)
arising out of the use of a credit card or charge card or information contained
on or for use with the card with respect to the payment of amounts constituting
Accounts.
 
“Cash Equivalents” shall have the meaning as set forth in the Revolving Loan
Agreement as in effect on the date hereof.
 
 
Annex A-1

--------------------------------------------------------------------------------

 
 
“Inventory” means “inventory”, as such term is defined in the UCC, and
inventory, goods, and merchandise to be furnished under any contract of service
or held for sale or lease, returned goods, raw materials, work-in-process,
finished goods (including embedded software), other materials and supplies of
any kind, nature, or description which are used or consumed in a Person’s
business or used in connection with the packing, shipping, advertising, selling,
or finishing of such goods, merchandise, and all documents of title or other
documents representing them.
 
“Receivables” shall mean the following now owned or hereafter arising or
acquired property of an Grantor: (a) all Accounts; (b) all interest, fees, late
charges, penalties, collection fees and other amounts due or to become due or
otherwise payable in connection with any Account; (c) all instruments evidencing
Accounts or Inventory, including, without limitation, all promissory notes
relating to the foregoing; (d) all chattel paper with respect to, or otherwise
representing or evidencing, Accounts or Inventory; (e) all documents
representing or evidencing, Accounts or Inventory;  and (f) the Proceeds of all
of the foregoing.
 
“Related Intangibles” shall mean (a) payment intangibles, contract rights,
commercial tort claims, choses in action or causes of actions or claims arising
out of or supporting the payment or performance of Accounts or Inventory; (b)
guaranty or warranty claims with respect to Accounts or Inventory; (c) all
letters of credit, banker’s acceptances and similar instruments of each Grantor
supporting or received in consideration for any Inventory or Accounts of an
Grantor; (d) all supporting obligations evidencing Accounts with respect to such
Grantor and all present and future liens, security interests, rights, remedies,
title and interest supporting or received or receivable in respect of Inventory
and Accounts of an Grantor, including (i) rights and remedies under or relating
to guaranties, indemnities, contracts of suretyship, letters of credit and
credit and other insurance, (ii) rights of stoppage in transit, replevin,
repossession, reclamation and other rights and remedies of an unpaid vendor,
lienor or secured party, (iii) goods described in invoices, documents, contracts
or instruments with respect to, or otherwise representing or evidencing,
Accounts, including returned, repossessed and reclaimed goods, and (iv) deposits
by and property of Account Debtors or other Persons securing the obligations of
Account Debtors, in each case for purposes of clauses (d)(i) through (iv), to
the extent supporting or securing, or arising from, Accounts or Inventory of
such Grantor, and (e) monies, credit balances, deposits and other property of
each Grantor constituting proceeds of Accounts, Inventory or any of the
foregoing now or hereafter held or received by or in transit to Revolving Loan
Secured Parties or its affiliates or at any other depository or other
institution from or for the account of any Grantor, whether for safekeeping,
pledge, custody, transmission, collection or otherwise.
 
 
Annex A-2

--------------------------------------------------------------------------------

 
 
Annex B
to
Intercreditor Agreement
 
Form of Grantor Joinder
 
Reference is made to that certain Intercreditor Agreement, dated as of October
16, 2012 (as amended, amended and restated, renewed, extended, supplemented or
otherwise modified from time to time in accordance with the terms thereof, the
“Intercreditor Agreement”), among REGIONS BANK, in its capacity as agent for the
Revolving Loan Secured Parties (in such capacity, the “Revolving Loan Agent”)
and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., in its capacity as agent
for the Notes Secured Parties (in such capacity, “Notes Agent”).  Capitalized
terms used herein without definition shall have the meaning assigned thereto in
the Intercreditor Agreement.
 
This Grantor Joinder, dated as of ________ __, 20__ (this “Grantor Joinder”), is
being delivered pursuant to Section 10.17 of the Intercreditor Agreement.
 
The undersigned, __________, a __________ (the “Additional Grantor”), hereby
agrees to become a party to the Intercreditor Agreement as a Grantor thereunder,
for all purposes thereof on the terms set forth therein, and to be bound by the
terms of the Intercreditor Agreement as fully as if the Additional Grantor had
executed and delivered the Intercreditor Agreement as of the date thereof.
 
This Grantor Joinder may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.
 
THIS GRANTOR JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
 
The provisions of Section 10 of the Intercreditor Agreement shall apply with
like effect to this Grantor Joinder.
 


[Signature Pages Follow]
 
 
Annex B-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Additional Grantor has caused this Grantor Joinder to be
duly executed by its authorized representative as of the day and year first
above written.
 
[ADDITIONAL GRANTOR]




By:                                                                      
Name:                                                                
Title:                                                                  




 

 


Annex B-2
